

 
[grantaparkagreementfo_image1.gif]



DATED.
2015
(1)    GRANTA PARK JCO 1 LIMITED
(2)    BIOMED REALTY, L.P.
(3)    ILLUMINA CAMBRIDGE LIMITED
(4)    ILLUMINA, INC.
AGREEMENT FOR LEASE
of the whole of the Array Granta Park, Cambridge







6 New Stret Square
London EC4A 3LX
Tel: +44 (0)20 7203 5000 Ù Fax: +44 (0)20 7427 6600 Ù DX: 54 Chancery Lane
www.charlesrussellspeechlys.com





--------------------------------------------------------------------------------



CONTENTS
1
DEFINITIONS AND INTERPRETATION
1


2
CONDITION PRECEDENT
34


3
OBTAINING SATISFACTORY PLANNING CONSENTS
34


4
CO-OPERATION OF TENANT
35


5
NOTIFICATION OF PLANNING DECISIONS
35


6
PLANNING AGREEMENTS
36


7
HISTORIC PLANNING PERMISSIONS AND AGREEMENTS
37


8
INDEPENDENT SURVEYOR
38


9
TERMINATION
39


10
THE WORKS
39


11
MEASUREMENT OF THE DEMISED PREMISES
39


12
GRANT OF THE LEASE AND ISSUE OF THE SIDE LETTER
40


13
FORM OF THE LEASE
40


14
OPTION TO CALL FOR THE LEASE
41


15
LIMITATIONS ON LANDLORD’S LIABILITY
42


16
CONFIDENTIALITY
43


17
REGISTRATION OF THE AGREEMENT AT LAND REGISTRY
44


18
PPD1 BUILDING
44


19
REGISTRATIONS
45


20
TERMINATION
45


21
ACKNOWLEDGEMENT
50


22
MATTERS AFFECTING THE DEMISED PREMISES
51


23
DISPUTES
52


24
NO DEMISE
53


25
NON-MERGER
53


26
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
53




18560750.25

--------------------------------------------------------------------------------



27
GOVERNING LAW
53


28
CAPITAL ALLOWANCES
53


29
VAT
54


30
INTEREST
54


31
CIS
54


32
GUARANTEE (TENANT)
55


33
GUARANTEE (LANDLORD)
56


34
NOTICES
57


35
OPINION LETTERS
57


SCHEDULE 1
60


 
Part 1 The Works
60


 
Part 2 The Consultants
94


 
Part 3 Requirements for Practical Completion
95


 
Part 4 Design Sub-Contractor Packages
97


 
Part 5 Relevant Levels of Professional Indemnity Insurance
98


 
Part 6 Project Costs
99


SCHEDULE 2 THE LEASE
101


SCHEDULE 3 SCHEDULE OF AMENDMENTS TO BUILDING CONTRACT
102


SCHEDULE 4
103


 
Part 1 Contractor Collateral Warranty
103


 
Part 2 Design Sub-Contractor Collateral Warranty
104


 
Part 3 Consultant Collateral Warranties
105


 
Part 4 Design Sub-Consultant Collateral Warranties
106


SCHEDULE 5 CONSTRUCTION PROGRAMME
107


SCHEDULE 6 CORE WORKS OUTLINE SPECIFICATION AND DRAWINGS
108


SCHEDULE 7 ENABLING INFRASTRUCTURE WORKS SPECIFICATION
109


SCHEDULE 8 LANDLORD’S WORKS SPECIFICATION
110




18560750.25

--------------------------------------------------------------------------------



SCHEDULE 9 OPINION LETTERS
111


SCHEDULE 10 PRE-CONSTRUCTION SERVICES AGREEMENT
112


SCHEDULE 11 SIDE LETTER
113


SCHEDULE 12 TENANT’S CONSULTANTS APPROVED TERMS
114


SCHEDULE 13 TENANT’S DESIGN DELIVERY PROGRAMME
115


SCHEDULE 14 LANDLORD’S CONSULTANTS APPROVED TERMS
116


SCHEDULE 15 TENANT’S WORKS SPECIFICATION
117


SCHEDULE 16 LANDLORD’S LEDGER
118


SCHEDULE 17 PLANS
119


SCHEDULE 18 DEED OF COVENANT IN RESPECT OF OBLIGATIONS IN THE DEED OF GRANT 2013
120


SCHEDULE 19 LANDLORD’S REGISTRY CERTIFICATES
121


SCHEDULE 20 TENANT'S LAND REGISTRY CERTIFICATE
122






18560750.25

--------------------------------------------------------------------------------



THIS AGREEMENT (“Agreement”) is made the        day of                2015
BETWEEN:
(1)
GRANTA PARK JCO 1 LIMITED incorporated in Jersey with registration number 110676
of Ogier House, The Esplanade, St Helier, Jersey JE4 9WG (the “Landlord”);

(2)
BIOMED REALTY, L.P. incorporated under the laws of the State of Maryland, United
States of America with registered number M07931959 whose registered office is at
c/o The Corporation Trust Incorporated, 351 West Camden Street, Baltimore,
Maryland 21201, United States of America (the “Landlord’s Guarantor”);

(3)
ILLUMINA CAMBRIDGE LIMITED Company registration number 03625145 whose registered
office is at Chesterford Research Park, Little Chesterford, Saffron Walden,
Essex CB10 1XL (the “Tenant”); and

(4)
ILLUMINA, INC. incorporated under the laws of the State of Delaware, United
States of America with registered number 3228889 whose registered office is c/o
The Corporation Trust Company, Corporation Trust Centre, 1209 Orange Street,
Wilmington, New Castle, Delaware 19801, United States of America (the
“Guarantor”).

BACKGROUND:
(A)
The Landlord owns or will own a long leasehold interest in property at the
Array, Granta Park, Cambridge and has agreed to grant the Tenant a lease of the
Demised Premises on the terms contained in this Agreement.

(B)
GPEL has applied for detailed planning permission for the Phase 1 Development
and outline planning permission for the Phase 2 Development and subject to
obtaining Satisfactory Planning Consents for those works, the Landlord will
construct the Building and complete the Works before the grant of the Lease.

AGREEMENT
1
DEFINITIONS AND INTERPRETATION

1.1
In this Agreement and the Schedules the following words and expressions shall
have the following meanings:

2006 Agreement
means the section 106 agreement dated 2 March 2006 entered into by Granta Park
Limited, MEPC Limited, South Cambridgeshire District Council and Cambridgeshire
County Council as varied
Adjudicator:
means an adjudicator as may be nominated by the then-president of the Technology
and Construction Solicitors’ Association;


4    18560750.25
 

--------------------------------------------------------------------------------



Amenity Building:
means a new two storey amenity building (in the approximate location shown
outlined in red on Plan 2 attached at Schedule 17 for identification purposes
only) with a minimum of 30,000 square feet gross internal area which will
include a cafeteria and basic gymnasium, outdoor fitness sports facilities,
parking, landscaping and associated infrastructure and such other facilities as
the Landlord may decide and which the Landlord proposes to build on the Estate
for the benefit of the Tenant and other tenants on the Estate;


Array Land:
the property which is to be demised to the Landlord by a head lease made between
(1) GPEL and (2) the Landlord which comprises the Demised Premises and other
land and which is shown edged red and cross hatched blue on Plan 3 attached at
Schedule 17;


Building:
means the building constructed or to be constructed on part of the Demised
Premises by the Landlord and being Plots D and E The Array as shown outlined in
black and marked “D” and “E” on Plan 4 attached at Schedule 17 for
identification purposes only);


Building C:
means the third building for which planning permission has been applied for
within the Planning Phase 1 Consent (as shown cross hatched black on Plan 4
attached at Schedule 17 for identification purposes only);


5    18560750.25
 

--------------------------------------------------------------------------------



Building Contract:
means each building contract in a Design and Build Joint Contracts Tribunal Form
2011 or such other form as may be agreed between the Parties (acting reasonably)
to be entered into as a deed by the Landlord with any Contractor in respect of
the Landlord’s Works and/or the Tenant’s Works (as the context requires)
PROVIDED THAT such contract shall be amended by a schedule of amendments
substantially in the form annexed at Schedule 3 and the Landlord shall seek the
Tenant’s written approval (such approval is not to be unreasonably withheld) to:
•
any amendments to such schedule which would materially adversely affect the
rights of the Tenant under the Collateral Warranty from the Contractor to be
delivered to the Tenant pursuant to paragraph 17 of Schedule 1 Part 1 (including
but not limited to the Tenant’s rights in respect of the copyright licence to be
granted to the Tenant under such Collateral Warranty);
(b)    the level of professional indemnity or product liability insurance which
the Contractor is to procure each Design Sub-Contractor shall maintain provided
that the Tenant shall not be deemed to be acting reasonably if the level of
insurance which the Tenant requires such Design Sub-Contractor to maintain would
require an addition to the Contract Sum (as defined under the Building
Contract);
(c)    the Contract Sum (as defined in the Building Contract) for the Building
Contract which incorporates any of the Tenant’s Works;
and;
(i)    in the case of (a) and (b) above the Tenant shall be deemed to have given
its approval if it does not confirm in writing its refusal or consent with
proper and detailed reasons within five working days of receipt of a request
from the Landlord for the Tenant’s approval;
(ii)    in the case of (a), (b) and (c) above such refusal or consent to be
given as soon as reasonably practicable and in any event so as not to cause any
delay to the placing (as anticipated by the Construction Programme) of the
Building Contract which incorporates any of the Tenant’s Works and should it do
so that shall be a Tenant’s Breach; and
(iii)    the Tenant shall be given a reasonable opportunity to make
representations in relation to any other amendments that may be proposed to the
schedule of amendments prior to completion of the Building Contract and the
Landlord shall have due regard to such representations but shall not be fettered
by them (provided always that the Tenant shall not be entitled to comment upon
matters relating solely to the Landlord’s Works);


6    18560750.25
 

--------------------------------------------------------------------------------



CDM Regulations:
means the Construction (Design and Management) Regulations 2015;
Certificate Date:
means the date identified in the Practical Completion Statement as the date on
which Practical Completion was achieved;
CIL:
means any levy or charge made by any appropriate authority pursuant to Section
206 of (and any regulations made pursuant to) the Planning Act 2008 or a
successor provision;
CIL Requirement:
means a requirement to pay CIL pursuant to a grant and implementation of any of
the Planning Consents;
Collateral Warranty:
means:
(a)    in respect of each of the Contractor and each Design Sub-contractor, a
collateral warranty substantially in the relevant form comprised in the
Pre-Construction Services Agreement and Building Contract and annexed in
Schedule 4 Part 1 and Part 2;
(b)    in respect of each Consultant a collateral warranty substantially in the
relevant form annexed to the relevant appointment and annexed in Schedule 4 Part
3 and the Landlord agrees to seek each Consultant’s consent to the inclusion of
step-in rights substantially in the form included in the Collateral Warranty
from the Contractor;
(c)    in respect of the Design Sub-Consultant a collateral warranty
substantially in the relevant form annexed to the appointment of the Architect
and annexed in Schedule 4 Part 4
in each case with amendments as may be proposed by the relevant warrantor and
their insurers and which the Tenant (acting reasonably) may approve;


7    18560750.25
 

--------------------------------------------------------------------------------



Commissioning Engineer:
means commissioning engineer experienced in works of a similar nature and
complexity to the Work and as the parties (acting reasonably) may agree to
jointly appoint as the engineer to carry out the Pre-Practical Completion
Testing and/or the Post-Practical Completion Testing on terms proposed by the
Landlord (to include a requirement on the Commissioning Engineer to maintain
professional indemnity insurance at an appropriate level) and approved by the
Tenant (such consent not to be unreasonably withheld and/or delayed) and the
Tenant agrees that such appointment shall provide that each of the Landlord and
the Tenant shall be responsible for 50% of the fees of the Commissioning
Engineer and that the Tenant shall not issue any instruction to the
Commissioning Engineer which might delay the carrying out and completion of the
Pre-Practical Completion Commissioning and/or the Post-Practical Completion
Commissioning and/or Practical Completion save:
(a)    unless it is as a result of any breach by the Landlord of its obligations
under this Agreement; or
(b)    if the Tenant instructs any commissioning or testing which is not
included in the Pre-Practical Completion Testing and/or Post-Practical
Completion Testing and which is required to be carried out prior to Practical
Completion it shall constitute a “Tenant’s Pre-Commissioning Change” for the
purposes of the definition of an Extension of Time;


8    18560750.25
 

--------------------------------------------------------------------------------



Completion Date:
means:
(a) the date that is ten working days after the Certificate Date; or
(b) in the event the Option is exercised pursuant to clause 14 the date that is
ten working days after service of the notice by the Tenant in accordance with
clause 14.3;
Condition Precedent:
means the occurrence of the Unconditional Date;
Connecting Access:
means the new road to be constructed which will connect the existing roads on
the Estate to the Premises;
Construction Industry Scheme:
means the provisions of Part 3 Ch 3 Finance Act 2004 (the “FA 2004”) and the
Income Tax (Construction Industry Scheme) Regulations 2005 (2005/2045) (the
“Regulations”);
Construction Products:
means the Construction Products Regulations 2013 (SI 2013/1387), the
Construction Products Regulation (305/2011/EU), the Construction Products
Regulations 1991 (SI 1991/1620) and the Construction Products Directive
(89/109/EC);


Construction Programme:
means the programme attached at Schedule 5 as may be updated from time to time
and approved by the Tenant (acting reasonably);


Consultants:
means the Architect and the Employer’s Agent (in each case as defined in
Schedule 1 Part 2) and any other consultant engaged by the Landlord (subject to
the Tenant’s approval, such approval not to be unreasonably withheld or delayed)
in connection with design and/or management of the Works;




9    18560750.25
 

--------------------------------------------------------------------------------



Contractor:
means any of the following:
•    Laing O’Rourke;
•    Morgan Sindall;
•    McLaren Construction; and
•    Bouygues;
or such other or substitute main works contractor experienced in works of a
similar nature and complexity as the Works and which may be appointed by the
Landlord with the prior written approval of the Tenant, such approval not to be
unreasonably withheld and the Tenant shall give its response as soon as
reasonably practicable after a request for approval;
Core Works:
means those works relating to the core which are to be carried out and completed
under the Building Contract as set out in the Core Works Specification;


Core Works Specification:
means the specification and drawings in sections 3 to 7 (inclusive) and section
11 (as applicable) of the specification annexed at Schedule 6 as will be
developed and submitted to the Landlord in accordance with paragraph 2 of
Schedule 1 Part 1;


Deed of Covenant:
means a deed of covenant in the form attached at Schedule 18 in respect of the
obligations in the Deed of Easement 2013;
Deed of Grant 2010:
means a deed of grant dated 30 June 2010 made between (1) Granta Park Limited
(2) TWI Technology Limited (3) The Welding Institute and (4) Granta Entrance
Limited and any subsequent variations or restatements of the same including the
proposed Amendment and Restatement to be entered into on or about the date
hereof;;;


Deed of Grant 2013:
means a deed of easement dated 23 October 2013 made between (1) Granta Park
Estates Limited (formerly TWI Technology Limited) and (2) The Welding Institute
(2) and any subsequent variations or restatements of the same;


Default Rate:
means 3% above the base rate from time to time of HSBC Bank plc;


10    18560750.25
 

--------------------------------------------------------------------------------



Defect:
means any defect, shrinkage or other fault appearing in the Works within the
Rectification Period and which the Contractor is obliged to make good under the
terms of the Building Contract;
Demised Premises:
means the land and any buildings situated thereon from time to time as is shown
edged red on Plan 1 attached at Schedule 17 which will be demised to the Tenant
by the Lease;


Design Documents:
means the Tenant’s Design Document and the Landlord’s Design Documents;
Design Sub-Consultant:
means Buro Happold Limited (Company No. 02049511);
Design Sub-Contractor:
each sub-contractor with responsibility for the design packages listed in
Schedule 1 Part 44;
Determining Authority:
means the local planning authority for the area within which the Demised
Premises are situated or other authority with statutory authority to determine a
Planning Application;
Development Ledger:
means the documentation recording all Tenant’s Works Costs to be properly
maintained and updated by the Landlord at the Landlord’s direction and submitted
to the Tenant in accordance with paragraph 13 of Schedule 1 Part 1 and each such
iteration of the ledger shall identify each Tenant’s Works Costs incurred at the
date of the iteration and for the avoidance of doubt each such iteration of the
ledger will identify any amounts applied for and where appropriate certified for
payment together with copies of any monthly report by the Employer’s Agent
relating to the actual and forecast of the costs of the Tenant’s Works Costs and
shall identify the aggregate such costs incurred and/or paid to date which
constitute the Tenant’s Works Allowance;




11    18560750.25
 

--------------------------------------------------------------------------------



Document Management System:
means the electronic document management system which (at no cost to the
Tenant):
(a)    the Tenant is to be given appropriate access (and any necessary
instructions and authorisations to enable such access) for the Tenant, the
Tenant’s Representative and all those authorised by the Tenant for the purposes
relating to the Works;
(b)    the Landlord will maintain and keep up to date; and
(c)    the Tenant shall receive automatic electronic notifications via the
system of each addition omission or other change to the Design Documents;
EIW Specification:
means the specification for the Enabling Infrastructure Works annexed at
Schedule 7;
Enabling Infrastructure Works:
means the works to be carried out by GPEL as set out in the EIW Specification;


Estate:
means Granta Park Cambridge, as more particularly described in the Lease;


12    18560750.25
 

--------------------------------------------------------------------------------



Extension of Time:
means in relation to the Works Target Date (and for the purposes of
sub-paragraph 11.2.1 of Schedule 1 Part 1 only in relation to the Works Long
Stop Date) a period of time (as certified by the Employer’s Agent acting
impartially in accordance with paragraph 8.5 of Schedule 1 Part 1 or (in the
event of a dispute between the Landlord and the Tenant as determined pursuant to
clause 23)) as is fair and reasonable having regard to the periods of delay
caused to the completion of the Works and which are due to one or a combination
of:
(a)    any circumstances which properly entitle the Contractor to an extension
of time under the Building Contract except where the delay is attributable to
the fault of the Landlord (including but not limited to);
(i)    any circumstances in connection with any and all Tenant’s Variations;
(ii)    any instruction issued under the Building Contract in connection with a
notice issued by the Tenant’s Representative under sub-paragraph 6.6 of Schedule
1 Part 1;
(iii)    any and all instructions to expend a provisional sum in respect of the
Tenant’s Works as referred to in sub-paragraph 4.3.1 of Schedule 1 Part 1;
which do not in any case result from a breach by the Landlord of its obligations
under the Building Contract or this Agreement;
(b)    any Tenant’s Breach;
(c)    any Tenant’s Variation;
(d)    any Tenant’s Pre-Commissioning Change (as defined in the definition of
Commissioning Engineer);
(e)    the period between 11 September 2015 and securing a Satisfactory Planning
Consent; and/or
(f)    either of the following and which do not in either case result from a
breach by the Landlord of its obligations under the relevant Building Contract
and/or this Agreement or any act of prevention of the Landlord, its consultants,
contractors, servants or agents:
(i)    the Insolvency Event of any Contractor and/or any of the Consultants;
and/or
(ii)    any act of prevention on the part of the Tenant;


13    18560750.25
 

--------------------------------------------------------------------------------



Fee:
means one million five hundred thousand pounds (£1,500,000) (plus VAT);


Gensler:
means Gensler and Associates/International, Ltd (Company No. FC014771) whose
registered office is at Two Harrison Street, Suite 400, San Francisco,
California 94105, USA;
GPEL:
means Granta Park Estates Limited (Company No. 02558329) the freeholder of the
Demised Premises;
GPEL Design Guide:
means the design guide to be provided by GPEL and disclosed to the Tenant and
the Landlord (as may be updated from time to time by GPEL);


14    18560750.25
 

--------------------------------------------------------------------------------



Group Company:
means:
(a) in respect of the Landlord any company which is a direct or indirect
subsidiary of BioMed Realty, L.P. or a company which is a Subsidiary or Holding
Company of the Landlord or any Subsidiary of such Holding Company from time to
time (and for this purpose “Subsidiary” and “Holding Company” have the meanings
given to them in section 1159 and Schedule 6 of the Companies Act 2006) or a
company in which a person has a controlling interest where the same person also
holds a controlling interest in the Landlord or the Landlord’s Guarantor and for
this purpose a person has a controlling interest if (had that person been a
company) the other company and the Landlord would have each been its Subsidiary;
(b) in respect of the Tenant any company which is a direct or indirect
subsidiary of Illumina Inc. or a company which is a Subsidiary or Holding
Company of the Tenant or any Subsidiary of such Holding Company from time to
time (and for this purpose “Subsidiary” and “Holding Company” have the meanings
given to them in section 1159 and Schedule 6 of the Companies Act 2006) or a
company in which a person has a controlling interest where the same person also
holds a controlling interest in the Tenant or the Guarantor and for this purpose
a person has a controlling interest if (had that person been a company) the
other company and the Tenant would have each been its Subsidiary;
Guarantor:
means the party so described at the head of this Agreement;


15    18560750.25
 

--------------------------------------------------------------------------------



Historic Planning Agreement:
means any planning permission granted prior to the Tenant entering into the
Lease (other than the Planning Consents) which relates to the Demised Premises;


Historic Planning Permission:
means any planning permission granted prior to the Tenant entering into the
Lease (other than the Planning Consents) which relates to the Demised Premises;
Independent Surveyor:
means the surveyor appointed under clause 8 hereof;


16    18560750.25
 

--------------------------------------------------------------------------------



Insolvency Event:
means the relevant person:
(a)    is struck off the register of companies; or
(b)    has an application for an administration order made or an administration
order is made; or
(c)    has a notice of intention to appoint an administrator given or the
prescribed documents in connection with the appointment of an administrator are
filed at court or an administrator is appointed; or
(d)    has a winding up order made against it or it otherwise enters into a
voluntary winding up (other than a voluntary winding up of a solvent company for
the purpose of amalgamation or reconstruction); or
(e)    has a receiver or administrative receiver appointed over all of any of
its assets or has an encumbrancer take possession or exercise any power of sale
over all or any of its assets; or
(f)    is deemed to be unable to pay its debts within the meaning of section 123
of the Insolvency Act 1986; or
(g)    without a declaration of solvency, passes a resolution or makes a
determination that he be wound up; or
(h)    is the subject of any analogous arrangement, event or proceedings in any
other jurisdiction;
Internal Area:
means the gross internal area (GIA) in square feet of the Building as defined
and measured in accordance with the RICS/ISVA Code of Measuring Practice (Sixth
Edition);
Landlord:
means the party so described at the head of this Agreement and where the context
so admits its successors in title and assigns;


17    18560750.25
 

--------------------------------------------------------------------------------



Landlord’s Consultants’ Approved Terms:
means the terms of appointment in the form annexed at Schedule 14;


Landlord’s Design Documents:
means the drawings specifications and other documents showing the detailed
design and further development of: (i) the Landlord’s Works Specification for
the Landlord’s Works (other than the Core Works, save to the extent that the
Core Works are to be or have been designed by the Architect) necessary to
develop the design of the Landlord’s Works (other than the Core Works, save to
the extent that the Core Works are to be or have been designed by the
Architect); and (ii) the Tenant’s Works Specification for the Tenant’s Works and
the Core Works Specification for the Core Works (save to the extent that the
Core Works are to be or have been designed by the Architect from the date that
the Tenant’s Design Documents form part of the Building Contract (including for
the avoidance of doubt any such material produced by the Contractor;


Landlord’s Executive:
means John Bonanno or such other person as the Landlord may from time to time
name and notify the Tenant in writing;
Landlord’s Land Registry Certificates:
means the Land Registry certificates in the agreed forms annexed at Schedule 19;


Landlord’s Ledger:
means the ledger attached at Schedule 16 recording the Shell Costs to be
properly maintained and updated by the Landlord at the Landlord’s direction and
submitted to the Tenant in accordance with paragraph 13.9 of Schedule 1 Part 1
and each such iteration of the ledger shall identify all Project Costs incurred
at the date of the iteration and for the avoidance of doubt each such iteration
of the ledger will identify any amounts applied for and where appropriate
certified for payment under the Building Contract together with copies of any
monthly report by the Employer’s Agent relating to the actual and forecast of
the costs of the Project Costs;
Landlord’s Solicitors:
means Charles Russell Speechlys LLP of 6 New Street Square London EC4A 3LX
(reference: LAW/FKE/358505);


18    18560750.25
 

--------------------------------------------------------------------------------



Landlord’s Unacceptable Condition:
means a condition imposed on any of the Planning Consents and/or a provision or
obligation in a Planning Agreement and/or a CIL Requirement which will or in the
Landlord’s reasonable opinion is likely (either individually or when considered
together) to:
(a)    prevent the Landlord’s adjoining land (excluding the land subject of the
Phase 2 Development and the land on which the Amenity Building is to be sited)
from being used for its current use or make it materially more expensive (i.e.
by more than 10% of its existing expenses) to continue using it for that use;
(b)    cause a delay of more than four weeks from the current estimate to the
construction and opening of the Phase 1 Development as anticipated in the
Construction Programme;
(c)    prevent or limit the occupation or use of the whole or any part of the
Phase 1 Development to any designated person or occupier;
(d)    cause the Planning Phase 1 Consent (once implemented) to be for a limited
period;
(e)    require the construction of the entire Phase 1 Development in a single
phase (such that the Building cannot be constructed as a first phase);
(f)    require the submission or obtaining of any reserved matters approvals
pursuant to the Planning Phase 2 Consent ahead of construction or use of the
Enabling Infrastructure Works;
(g)    require the Phase 1 Development to be constructed other than in
accordance with the Specification; or
(h)    prevent the entirety of the Phase 1 Development from being used for
purposes within Use Class B1(b) in accordance with the Planning Application for
the Phase 1 Development or limit, restrict or prevent ancillary uses;


19    18560750.25
 

--------------------------------------------------------------------------------



Landlord’s Works:
means those works for the construction of the shell of the Building, the Core
Works and the relevant on and off site improvements (including dealing with any
issues relating to contaminated land in respect of the Demies Premises), parking
spaces, and landscaping and matters ancillary thereto on the Demised Premises
set out in the Landlord’s Works Specification and the Core Works Specification;


Landlord’s Works Specification:
means the RIBA Work Stage 2 drawings and Array Multiplex Shell and Site
Specification as annexed at Schedule 8, with such variations (if any) and design
development as may be carried out under the terms of this Agreement;
Lease:
means the underlease of the Demised Premises to be granted to the Tenant
pursuant to clause 12 in the form of the draft comprising Schedule 2 subject
only to such minor amendments as are agreed between the parties acting
reasonably;
Loss:
means any and all liabilities incurred, any and all damage and/or loss suffered,
any and all claims, demands, actions and proceedings made or brought, or for any
costs, disbursements and expenses incurred;
Material:
means all drawings, designs, reports, specifications, calculations and other
similar documents and written information (including all information stored on
any disk, computer or word processing facility) whatsoever obtained or provided
in connection with the Works;
Measurement Surveyor:
means such firm as the Landlord may appoint with the Tenant’s prior approval
(such approval not to be unreasonably withheld or delayed) from time to time;
Necessary Consents:
means Satisfactory Planning Consents and all consents, licences, permissions,
approvals and authorisations necessary to enable the Works to be commenced,
carried out, completed and maintained as contemplated by this Agreement;
Notice of Completion of Making Good:
means the notice issued by the Employer’s Agent under the Building Contract that
Defects which have appeared within the Rectification Period have been made good
in accordance with the Building Contract (as appropriate);
Nursery Lease:
means a lease dated 27 January 2012 and made between (1) Granta Park Limited and
(2) Sunhill Daycare (Europe) Limited of part of the Nursery Site;


20    18560750.25
 

--------------------------------------------------------------------------------



Nursery Site:
means that portion of the Array Land which is shown cross-hatched green on Plan
5 attached at Schedule 17 part of which is currently subject to the Nursery
Lease;
Option:
means the option of the Tenant in accordance with clause 14;


Phase 1 Development:
means the construction of a minimum of 225,000 square feet floor space for use
for Use Class B1(b) purposes on the Demised Premises together with parking and
landscaping in accordance with the Specification;
Phase 2 Development:
means the erection on the remainder of GPEL’s land (as shown outlined in red on
Plan 6 attached at Schedule 17) (but not on the Demised Premises) of research
and development buildings (Use Class B1(b) with a combined floor area of up to
34,220 square meters (GEFA) excluding plant) including means of access (with the
provision of an internal link road), strategic landscaping and associated
infrastructure including parking and including the Enabling Infrastructure
Works;
Planning Act:
means the Town and Country Planning Act 1990 as amended;
Planning Agreement:
means an agreement or unilateral undertaking under section 106 of the Planning
Act required to obtain the grant of the Planning Consents;
Planning Amenity Building Consent:
means full planning permission for the Amenity Building which is satisfactory to
the Landlord in its discretion
Planning Appeal:
means:
(a) submission of an appeal to the Secretary of State pursuant to the Planning
Act following a Refusal; or
(b) reference of a Planning Application to the Secretary of State under section
77 of the Planning Act; or
(c) submission of an application under Section 73 of the Planning Act for the
grant of permission without complying with an Unacceptable Condition;


21    18560750.25
 

--------------------------------------------------------------------------------



Planning Application:
means an application for any of the Planning Consents in accordance with the
terms of this Agreement which term shall include any accompanying documents, any
variations, substitutions or resubmissions of any Planning Application and any
application made pursuant to section 73 or 96A of the Planning Act pursuant to
the terms of this Agreement;
Planning Condition:
means the grant of Satisfactory Planning Consents in respect of the Phase 1
Development and the Phase 2 Development and:
(a) the expiry of the Review Period in respect of each such Satisfactory
Planning Consent without Proceedings being instituted; or
(b) if any Proceedings are instituted during any Review Period those Proceedings
being finally disposed of leaving in place extant Satisfactory Planning Consents
in respect of the Phase 1 Development and the Phase 2 Development and the expiry
of any period during which any further Proceedings can be instituted, without
such Proceedings being instituted;
Planning Consent/s:
means the Planning Phase 1 Consent and the Planning Phase 2 Consent (or any one
of them as the context so admits);
Planning Long Stop Date:
means 31 December 2015 unless extended in accordance with clause 2.4;
Planning Phase 1 Consent:
means full planning permission for the Phase 1 Development granted pursuant to
planning application reference S/1109/15/FL or other Planning Application
submitted pursuant to this Agreement;


Planning Phase 2 Consent:
means outline planning permission for the Phase 2 Development including detailed
planning permission for the Enabling Infrastructure Works (by way of approval of
detailed drawings and not subject to reserved matters) pursuant to planning
application reference S/1110/15/OL or other Planning Application submitted
pursuant to this Agreement;


22    18560750.25
 

--------------------------------------------------------------------------------



Post-Practical Completion Testing:
means the testing and commissioning programme in respect of the Works (but
excluding any Tenant’s Variation) which can be carried out only with assumed
loadings or once the Building is occupied to be carried out by the Commissioning
Engineer as soon as reasonably practicable after the Certificate Date which
commissioning and testing the Tenant and the Landlord (acting reasonably) shall
agree as soon as reasonably practicable after the date of this Agreement and in
any event prior to the date of the Building Contract which incorporates any of
the Tenant’s Works;


PPD1 Building:
means the building demised by the PPD Lease;
PPD Lease:
means the lease dated 30 September 2014 and relating to Unit 11 Granta Park
Great Abington Cambridge made between (1) Granta Park JCo 1 Limited and (2)
Illumina Cambridge Limited;
Practical Completion:
means the Works have achieved practical completion under the Building Contract
PROVIDED THAT practical completion shall not be deemed to have been achieved
until the conditions referred to in Schedule 1 Part 3 have been complied with to
the reasonable satisfaction of the Employer’s Agent and “Practically Complete”
and “Practically Completed” shall be construed accordingly;
Practical Completion Statement:
means the statement to be issued by the Employer’s Agent in accordance with the
Building Contract that in its opinion the Works have reached Practical
Completion;
Pre-Construction Services Agreement:
means the pre-construction services agreement substantially in the form annexed
at Schedule 10 and the Tenant shall be given a reasonable opportunity to make
representations in relation to any amendments that may be proposed to such
agreement prior to its completion and the Landlord shall have due regard to such
representations but shall not be fettered by them (provided always that the
Tenant shall not be entitled to comment upon matters relating solely to the
Landlord’s Works);




23    18560750.25
 

--------------------------------------------------------------------------------



Pre-Practical Completion Testing:
means the testing and commissioning programme in respect of the Works (but
excluding any Tenant’s Variation) to be carried out by the Commissioning
Engineer prior to Practical Completion which commissioning and testing the
Tenant and the Landlord (acting reasonably) shall agree as soon as reasonably
practicable after the date of this Agreement and in any event prior to the date
of the Building Contract which incorporates any of the Tenant’s Works;


President:
means the president for the time being of the Royal Institution of Chartered
Surveyors (unless the context otherwise requires);


24    18560750.25
 

--------------------------------------------------------------------------------



Proceedings:
means all or any of the following instituted by a Third Party:
(a)    an application for judicial review under Part 54 of the Civil Procedure
Rules 1998 or successor provision arising from the grant of a Planning Consent;
or
(b)    an application pursuant to section 288 of the Planning Act arising from
the grant of Planning Consent or a Refusal by the Secretary of State;
including in the case of both paragraphs (a) and (b) any appeals to a higher
court following a judgment of a lower court;
(c)    proceedings under Part 5 of the Planning and Compulsory Purchase Act 2004
or successor provision for the correction of an error in relation to a
Satisfactory Planning Consent;
(d)    any reconsideration by the Determining Authority of a Planning
Application or the Secretary of State of a Planning Appeal (as the case may be)
following a Planning Consent or a Refusal being quashed pursuant to an
application within the meaning of paragraph (a) or (b) above and the matter
being remitted to the Determining Authority or the Secretary of State (as the
case may be);
an application (within the meaning of paragraph (a) or (b) above) arising from
the grant of Planning Consent or a Refusal following a reconsideration of a
Planning Application by the Determining Authority or a Planning Appeal by the
Secretary of State pursuant to paragraph (d) above or a decision of the
Secretary of State to issue a correction notice pursuant to section 57 of the
Planning and Compulsory Purchase Act 2004 or successor provision;


25    18560750.25
 

--------------------------------------------------------------------------------



Product Guarantees:
means (to the extent that any are available) product guarantees on which the
Tenant can rely from the manufacturers of plant and machinery at the Building
including, but not limited to roof and wall cladding systems, electrical lobby
doors and roller shutter doors together with any other product guarantees
obtained by the Landlord in respect of the Works;
Prohibited Materials:
means materials which:
(a) do not accord with any relevant recommendations contained or referred to in
the latest version (at the time the Building Contract is or was entered into) of
“Good Practice in the Selection of Construction Materials” sponsored by the
British Property Federation and the British Council for Offices; or
(b) are not in accordance with British Standards and Codes of Practice, good
building practice or having been supplied or placed in the market in breach of
the Construction Products Regulations; or
(c) are generally known within the UK construction industry to be deleterious at
the time of specification or selection or use; or
(d) are generally known within the UK construction industry at the relevant time
to be injurious to human health and safety or posing a threat to the structural
stability, performance or physical integrity of the Works;
Project Costs:
is defined in Schedule 1 Part 6;


Rectification Period:
means the period of 12 months following the Certificate Date;


26    18560750.25
 

--------------------------------------------------------------------------------



Refusal:
means any of the following:
(a) a refusal by the Determining Authority to grant planning permission pursuant
to any Planning Application;
(b) a refusal by or on behalf of the Secretary of State to grant planning
permission following a Planning Appeal;
(c) a refusal by the Determining Authority to vary or remove an Unacceptable
Condition pursuant to an application under section 73 or 96A of the Planning
Act;
(d) a failure by the Determining Authority to determine the Planning Application
within the period required under section 78(2) of the Planning Act or any
extended period agreed by the Landlord;
(e) the grant of a Planning Consent which has been agreed or determined pursuant
to this Agreement not to be a Satisfactory Planning Consent;
Remedial Works:
means those works comprising the making good of Snagging Items and Defects in
each case which the Contractor is obliged to carry out under the terms of the
Building Contract;
Rent Commencement Date:
means:
(a) the date that is six months after the Term Commencement Date; or
(b) in the event that the Lease is granted pursuant to clause 14 the date that
is six months after the Certificate Date;
or in both cases such earlier or later date as is ascertained in accordance with
sub-clause 13.3.2 and/or paragraph 8.6 of Schedule 1 Part 1;
Review Period:
means seven weeks following the date of issue of a Planning Consent;


27    18560750.25
 

--------------------------------------------------------------------------------



RICS:
means the Royal Institution of Chartered Surveyors;
Satisfactory Planning Consent:
means the grant of a Planning Consent which (together with any associated
Planning Agreement and CIL Requirement) are free from:
(a) any Landlord’s Unacceptable Condition (unless all Landlord’s Unacceptable
Conditions are waived by the Landlord or deemed or determined not to be a
Landlord’s Unacceptable Condition in accordance with this Agreement); and
(b) any Tenant’s Unacceptable Condition (unless all Tenant’s Unacceptable
Conditions are waived by the Tenant or deemed or determined not to be a Tenant’s
Unacceptable Condition in accordance with this Agreement);
Secretary of State:
means the Secretary of State for Communities and Local Government or such other
minister or office holder who at the relevant time is the person to whom an
appeal may be made under s.78(1) Planning Act in respect of the Demised Premises
or an inspector appointed by any such person;
Side Letter
means the side letter in the form annexed at Schedule 11;


Snagging Items:
means those snagging items set out in any list which accompanies the Practical
Completion Statement or subject to which the Practical Completion Statement is
issued;
Specification:
means in respect of the Landlord’s Works, the Landlord’s Works Specification and
the Core Works Specification and in respect of the Tenant’s Works the Tenant’s
Works Specification;
Standard Conditions:
means the Standard Commercial Property Conditions (Second Edition);
Superior Lease:
means the lease to be granted by GPEL to the Landlord out of which interest the
Lease will be granted;
Target Area:
means 155,000 square feet being the anticipated Internal Area;


28    18560750.25
 

--------------------------------------------------------------------------------



Tenant:
means the party so described at the head of this Agreement;
Tenant’s Breach:
means any and all material breaches of the Tenant of its obligations under this
Agreement (whether by act or omission) including but not limited to any failure
by the Tenant to respond to a request for approval either within the timescale
prescribed by this Agreement or where there is no timescale prescribed, as soon
as reasonably practicable after receipt of the request for approval or consent
(including but not limited to any rights of approval of the Contract Sum (as
defined in the Building Contract) for the Building Contract which incorporates
any of the Tenant’s Works);
Tenant’s Consultant:
means Gensler;


29    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Consultants Approved Terms:
means the terms of appointment, substantially in the form annexed at Schedule 12
and the Tenant shall seek the Landlord’s written approval to:
(a)    the services and any amendments to such appointment which would
materially adversely affect the rights of the Landlord and/or the Contractor
under the collateral warranties from the Tenant’s Consultant to be delivered to
the Landlord and/or the Contractor pursuant to paragraph 2.6 of Schedule 1 Part
1 (including but not limited to the Landlord’s and/or the Contractor’s rights in
respect of the copyright licence to be granted to the Landlord and/or the
Contractor under such collateral warranties and/or the extent of the Tenant’s
Consultant’s liability for design) (such approval is not to be unreasonably
withheld);
(b)    any amendment which could in any way prevent or impede the Tenant’s
compliance with its obligations in paragraph 2.1 of Schedule 1 Part 1 and/or the
Landlord’s compliance with its obligations in this Agreement;
(c)    any amendment which might be inconsistent with the terms of the Building
Contract for the Tenant’s Works;
and:
(iv)    in the case of (a), (b) and (c) above the Landlord shall be deemed to
have given its approval if it does not confirm in writing its refusal or consent
with proper and detailed reasons within five working days of receipt of a
request from the Tenant for the Landlord’s approval; and
(v)    in the case of (a), (b) and (c) above such refusal or consent to be given
as soon as reasonably practicable and in any event so as not to cause any delay
to the placing of the Tenant’s Consultant’s appointments (as anticipated by the
Tenant’s Design Delivery Programme);


30    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Contribution
all sums paid by the Tenant to the Tenant’s Consultants and all sums paid to the
Landlord by the Tenant under paragraph 13 of Schedule 1 Part 1;


Tenant’s Design Delivery Date:
9 February 2016 (or such later date as may be agreed by the parties (acting
reasonably) following any amendment to the Tenant’s Design Delivery Programme)
being the date the Tenant is to deliver the Tenant’s Design Documents completed
to Work Stage 4 in accordance with sub-paragraph 4.2.10 of Schedule 1 Part 1;


Tenant’s Design Delivery Programme:
the programme annexed at Schedule 13 as may be amended and updated by the
parties acting reasonably but provided always that it shall be reasonable for
the Landlord not to agree any amendment if it will or might delay the carrying
out and completion of the Works;
Tenant’s Design Documents:
means the drawings specifications and other documents showing the detailed
design and further development of the Tenant’s Works Specification for the
Tenant’s Works and the Core Works Specification for the Core Works (save to the
extent that the Core Works are to be or have been designed by the Architect)
necessary to develop the design of the Tenant’s Works and the Core Works (save
to the extent that the Core Works are to be or have been designed by the
Architect) up to and including the date where such design forms part of the
Building Contract (but not for the avoidance of doubt any such material produced
by a Contractor) to be submitted by the Tenant in accordance with paragraph 2 of
Schedule 1 Part 1;
Tenant’s Executive:
means Leizl Jones or such other person as the Tenant may from time to time name
and notify the Landlord in writing;
Tenant's Land Registry Certificate
means the Land Registry Certificates in agreed form at Schedule 20;
Tenant’s Representative:
means Cushman & Wakefield LLP (registration number OC328588) or such other party
as the Tenant may notify to the Landlord from time to time;


31    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Shell Variation Long Stop Date:
means the last date by which the Landlord can require the Contractor to provide
an estimate for any Tenant’s Variation to the Landlord’s Works in accordance
with sub-paragraph 11.1 of Schedule 1 Part 1, which date shall be advised by the
Contractor and approved by the Landlord and Tenant (each acting reasonably) and
shall be extended by any extensions of time granted under the Building Contract;
Tenant’s Solicitors:
means Wedlake Bell LLP of 52 Bedford Row, London WC1R 4LR (reference:
GM/SZE/ILL/4/19);


32    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Unacceptable Condition:
means a condition imposed on a Planning Consent and/or a provision or obligation
in  a Planning Agreement and/or CIL Requirement which will or in the Tenant’s
reasonable opinion is likely (either individually or when considered together)
to:
(a)    cause a delay of more than 4 weeks from the current estimate to the
construction and opening of the Phase 1 Development as anticipated in the
Construction Programme;
(b)    prevent or limit the occupation or use of the whole or any part of the
Phase 1 Development to any designated person or occupier (not including any
restriction by reference to Use Class B1(b));
(c)    cause the Planning Consent for the Phase 1 Development (once implemented)
to be for a limited period only;
(d)    require the construction of the entire Phase 1 Development in a single
phase (such that the Building cannot be constructed as a first phase);
(e)    require the Phase 1 Development to be constructed other than in
accordance with the Specification save in respect of deviations from the
Specification approved by the Tenant (acting reasonably) during the course of
the Planning Application;
(f)    prevent the entirety of the Phase 1 Development from being used for
purposes within Use Class B1(b) or limit, restrict or prevent ancillary uses;
(g)    restrict the use within the Phase 1 Development for purposes within Use
Class B1(b) to less than 225,000 square feet;
(h)    prevent the provision and use of 600 car parking spaces as part of the
Phase 1 Development save where the Landlord agrees to provide the shortfall in a
reasonable alternative location (such location to be no further than a 5 minute
walk from the Building);
(i)    prevent restrict or delay reasonable access by vehicles or on foot to the
Building for all purposes authorised by the Planning Phase 1 Consent;
(j)    prevent the use of the Amenity Building by the Tenant for its intended
use;
PROVIDED THAT only (a) and (i) above shall apply in the case of a Planning Phase
2 Consent and associated Planning Agreement and CIL Requirement


33    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Variation:
means a variation to the Landlord’s Works or the Tenant’s Works requested by the
Tenant in accordance with paragraph 11 of Schedule 1 Part 1;


Tenant’s Variation Costs:
means the total additional reasonable and proper costs arising from the
implementation of a Tenant’s Variation (as properly certified by the Employer’s
Agent acting reasonably) including (but not limited to):
(a)    the costs, fees and expenses properly incurred by the Landlord and/or the
Landlord in the design, pricing and procurement of the Tenant’s Variation and
its integration with the Landlord’s Works and other Tenant’s Works (including
the fees of the Consultants and other advisors);
(b)    the amounts properly paid to the Contractor in accordance with the
Building Contract to design, carry out and complete the Tenant’s Variation under
the Building Contract and to integrate it with the Landlord’s Works and other
Tenant’s Works, including any claims for loss and expense;
(c)    VAT on the above costs fees or expenses which is not capable of being
recovered or in respect of which credit cannot be obtained from HMRC;
less any Tenant’s Variation Deductions
Tenant’s Variation Deductions:
means any:
(a)    savings associated with Tenant’s Variations; and
(b)    savings on professional fees;
as a result of the implementation of any Tenant’s Variation and agreed by the
Landlord and Tenant or in the absence of agreement properly certified by the
Employer’s Agent (acting reasonably);


34    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Works:
means the category A and category B works in the Tenant’s Works Specification
which are to be carried out and completed under the Building Contract;


Tenant’s Works Allowance:
means the VAT exclusive sum of one million one hundred thousand pounds
(£1,100,000) in relation to the Tenant’s Works as may be increased in accordance
with paragraph 13.9 of Schedule 1 Part 1;


Tenant’s Works Costs:
means the total reasonable and proper costs arising from the carrying out of the
Tenant’s Works by the Landlord (as properly certified by the Employer’s Agent
acting reasonably) being together:
(a)    the costs, fees and expenses properly incurred by the Landlord under or
connection with the performance of its obligations under paragraph 3.2 of
Schedule 1 Part 1 (including the fees of the Consultants and other advisors);
(b)    the costs, fees and expenses properly incurred by the Landlord in the
design, pricing and procurement of the Tenant’s Works and their integration with
the Landlord’s Works (including the fees of the Consultants and other advisors);
(c)    the amounts properly paid to the Contractor in accordance with the
Building Contract to design, carry out and complete the Tenant’s Works under the
Building Contract and to integrate them with the Landlord’s Works, including any
claims for loss and expense and that portion of the Contract Sum (as defined in
the Building Contract) as attributable to the Tenant’s Works;
(d)    VAT on the above costs fees or expenses which is not capable of being
recovered or in respect of which credit cannot be obtained from HMRC;


35    18560750.25
 

--------------------------------------------------------------------------------



Tenant’s Works Specification:
means the specification attached at Schedule 15 for the Tenants Works as will be
developed and submitted to the Landlord in accordance with paragraph 2 of
Schedule 1 Part 1;


Tenant’s Works Variation Long Stop Date:
means the last date by which the Landlord can require the Contractor to provide
an estimate for any Tenant’s Variation to the Tenant’s Works in accordance with
sub-paragraph 11.1 of Schedule 1 Part 1, which date shall be advised by the
Contractor and approved by the Landlord and the Tenant (each acting reasonably)
and shall be extended by any extensions of time granted under the Building
Contract;
Term Commencement Date:
means the Completion Date;
Termination Balance:
the aggregate of the:
(a)    the total value of the Works properly executed at the date of
termination, ascertained in accordance with the Building Contract as at the date
of termination of this Agreement, together with any amounts due to the
Contractor not included in such total value; and
(b)    the total value of all sums paid to the Contractor prior to the date of
termination;
in each case as valued by the Employer’s Agent and the total sums (including
fees and expenses) paid to the Consultants together with any amounts due to the
Consultant not included in such total value;
Third Party:
means a person other than (a) GPEL (b) the Landlord (c) the Tenant or (d) anyone
acting on GPEL’s the Landlord’s or the Tenant’s direction;
Unacceptable Condition:
means a Landlord’s Unacceptable Condition or a Tenant’s Unacceptable Condition;
Unconditional Date:
means the working day following the later of the date of satisfaction of the
Planning Condition and the date of grant of the Superior Lease;
Use Class:
means a use class as set out in the Schedule to the Town and Country Planning
(Use Classes) Order 1987 as in force at the date of this Agreement;


36    18560750.25
 

--------------------------------------------------------------------------------



VAT:
means value added tax;
Works:
means the Landlord’s Works and the Tenant’s Works;


Works Cost Estimate:
has the meaning given at paragraph 13.9 of Schedule 1 Part 1;
Works Long Stop Date:
means 1 April 2018 or such later date as the parties may agree or be ascertained
in accordance with paragraph 14.2 of Schedule 1 Part 1 and/or as may be extended
in accordance with sub-paragraph 11.2.1 of Schedule 1 Part 1;


Work Stage:
means the relevant work stage in the RIBA Plan of Works 2013;
Works Target Date:
means 1 October 2017 or such later date as may be extended in accordance with
paragraph 8 of Schedule 1 Part 1 and/or sub-paragraph 11.2.1 of Schedule 1 Part
1 by an Extension of Time and/or such later date as the parties may agree or may
be ascertained in accordance with Schedule 1 Part 1 paragraph 14.2; and
1954 Act:
means the Landlord and Tenant Act 1954 (as amended).

1.2
References to a “schedule”, “annexure”, “part” or “clause” are references
respectively to a schedule or Annexure to or a Part or clause of this Agreement.

1.3
References to any statute or statutory section shall include any statutory
amendment, modification or re-enactment of it for the time being in force and
all subordinate legislation made under it.

1.4
References to “the parties” mean the Landlord and the Tenant only unless the
context otherwise requires that expression to include also the Guarantor.

1.5
References to “working days” mean any day from Monday to Friday (inclusive)
which is not Christmas Day, Good Friday or a statutory bank holiday.

1.6
Wherever in this Agreement the consent or approval of the Tenant may in
specified circumstances be deemed to be granted the relevant consent or approval
will not be deemed to have been granted if the Landlord has not provided the
Tenant with all information which the Tenant reasonably requests in writing
prior to the expiry of the period after which the deeming takes effect and would
reasonably and properly be necessary in relation to the relevant consent or
approval.

1.7
References to the “Yearly Rent”, the “Insurance Rent” and the “Service Charge
Rent” are to the rents reserved by and so described in the Lease.

2
CONDITION PRECEDENT


37    18560750.25
 

--------------------------------------------------------------------------------



2.1
Subject to clause 2.2, this Agreement comes into force on the date of this
Agreement.

2.2
Clauses 10 to 14 (inclusive), clause 17-19 (inclusive) and clauses 21 22 and 35
are conditional on the satisfaction of the Condition Precedent and the grant of
the Superior Lease and shall come into force on the Unconditional Date.

2.3
Save where expressly permitted pursuant to the terms of this Agreement the
Landlord and Tenant may only waive the Condition Precedent by agreement in
writing.

2.4
If on 31 December 2015 the Planning Phase 1 Consent and the Planning Phase 2
Consent have both been granted but either:

2.4.1
the Review Period has not expired in relation to either the Planning Phase 1
Consent or the Planning Phase 2 Consent; or

2.4.2
it has not been agreed or determined pursuant to the terms of this Agreement
whether each of the Planning Phase 1 Consent and the Planning Phase 2 Consent
comprise a Satisfactory Planning Consent

THEN the Planning Long Stop Date shall be extended until the later of:
2.4.3
expiry of the Review Period in respect of each of the Planning Phase 1 Consent
and the Planning Phase 2 Consent; and

2.4.4
agreement or determination in accordance with clause 8 as to whether each of the
Planning Phase 1 Consent and the Planning Phase 2 Consent comprise a
Satisfactory Planning Consent

BUT in no circumstances shall the Planning Long Stop Date extend beyond 19
February 2016.
3
OBTAINING SATISFACTORY PLANNING CONSENTS

3.1
The Landlord shall use reasonable endeavours to procure pursuant to its
agreement with GPEL that GPEL obtains all Satisfactory Planning Consents as soon
as possible but in any event so as to achieve the Unconditional Date prior to
the Planning Longstop Date.

3.2
The Landlord shall consult with and keep the Tenant regularly informed of the
endeavours being made and proposed to achieve satisfaction of the Planning
Condition by the Unconditional Date at all material times including (without
limitation but in respect of the Phase 1 Development only):

3.2.1
providing to the Tenant (at the Landlord’s cost) copies (which may be
electronic) of all material draft and final documents and reports (including
drawings, plans, specifications and design details) and correspondence relating
to Planning Applications and Proceedings and draft and final Planning
Agreements; and


38    18560750.25
 

--------------------------------------------------------------------------------



3.2.2
giving the Tenant where possible at least five working days’ notice of any
meetings to be held with any Determining Authority and inviting the Tenant (who
may nominate a nominee) to attend and participate in any material meetings with
the Determining Authority and shall provide the tenant with a copy of any
minutes of any meetings with the Determining Authority.

4
CO-OPERATION OF TENANT

4.1
The Tenant shall not do anything which may prejudice or obstruct the progress of
any Planning Application or Proceedings made or pursued pursuant to this
Agreement.

4.2
The Tenant shall co-operate with the Landlord and use reasonable endeavours to
assist the Landlord (at the Landlord’s cost) in obtaining the Satisfactory
Planning Consents if reasonably required by the Landlord or the Determining
Authority.

4.3
The Tenant shall not initiate or pursue (or procure any third party to initiate
or pursue) Proceedings.

5
NOTIFICATION OF PLANNING DECISIONS

5.1
On receipt of a Planning Consent or Refusal the Landlord shall immediately
supply a copy of the relevant Planning Consent (together with a copy of any
associated Planning Agreement and details of CIL Requirement) or Refusal to the
Tenant.

5.2
Within eight working days of the receipt of a Planning Consent the Landlord
shall serve notice on the Tenant in writing confirming whether or not the
relevant Planning Consent (together with any associated Planning Agreement and
CIL Requirement) contains a Landlord’s Unacceptable Condition (with reasons)
(and if the Landlord fails to serve such notice within the relevant eight
working day period the Landlord shall be deemed to have confirmed that the
relevant Planning Consent (together with any associated Planning Agreement and
CIL Requirement) does not contain any Landlord’s Unacceptable Condition).

5.3
Within eight working days of receipt of a Planning Consent (together with any
associated Planning Agreement and CIL Requirement) from the Landlord pursuant to
clause 5.1 the Tenant shall serve notice on the Landlord in writing confirming
whether or not the Planning Consent (together with any associated Planning
Agreement and CIL Requirement) contains a Tenant’s Unacceptable Condition (with
reasons) (and if the Tenant fails to serve such notice within the relevant eight
working day period the Tenant shall be deemed to have confirmed that the
relevant Planning Consent (together with any associated Planning Agreement and
CIL Requirement) does not contain any Tenant’s Unacceptable Conditions).

5.4
The Landlord and the Tenant may each waive their right pursuant to this
Agreement to treat any matter as an Unacceptable Condition by service of written
notice on the other.


39    18560750.25
 

--------------------------------------------------------------------------------



5.5
Any dispute pursuant to this clause 5 as to whether a matter is an Unacceptable
Condition may be referred by either party to the Independent Surveyor in
accordance with clause 8.

5.6
In the event that a party has confirmed pursuant to sub-clauses 6.3.1, 6.3.2 or
clause 6.7 that a form of Planning Agreement does not contain an Unacceptable
Condition that confirmation shall be binding for the purposes of clause 5.2 or
5.3 in respect of the said Planning Agreement (as the case may be) unless clause
6.8 applies.

6
PLANNING AGREEMENTS

6.1
If a Planning Agreement is required to secure any Satisfactory Planning Consent,
the Landlord shall use reasonable endeavours (in consultation with the Tenant
who shall act reasonably and promptly) to procure that GPEL negotiate and agree
with the Determining Authority the terms of the Planning Agreement free from any
Unacceptable Condition as quickly as reasonably possible.

6.2
The Landlord shall keep the Tenant regularly informed as to the progress of the
Planning Agreement.

6.3
The Tenant shall enter into a Planning Agreement in respect of the Phase 1
Development if required by the Landlord or Determining Authority in order to
obtain a Satisfactory Planning Consent PROVIDED THAT:

6.3.1
the Landlord has first confirmed to the Tenant that the draft Planning Agreement
and any draft Planning Phase 1 Consent does not contain any Landlord’s
Unacceptable Condition (unless waived by the Landlord or determined not to
contain a Landlord’s Unacceptable pursuant to clause 8 and subject to clause
6.8);

6.3.2
the Planning Agreement does not contain any Tenant’s Unacceptable Condition
(unless waived by the Tenant or determined not to contain a Tenant’s
Unacceptable Condition pursuant to clause 8 and subject to clause 6.8); and

6.3.3
any liabilities on the Tenant (i) are expressed to be dependent on the Tenant
taking the Lease of the Demised Premises or the Tenant implementing the Planning
Consent and (ii) shall cease on the disposal of the Tenant’s interest in the
Demised Premises (save in respect of antecedent breaches).

6.4
Save as specified in clause 6.5 the Landlord shall be liable for performance of
the obligations contained in any Planning Agreement in respect of the Planning
Phase 1 Consent and discharge of all conditions on the Planning Phase 1 Consent
and from completion of the Lease indemnifies and shall keep the Tenant
indemnified against all liabilities, proceedings, costs, claims, demands and
expenses incurred or arising as a result of any breach pursuant to this clause
6.4.


40    18560750.25
 

--------------------------------------------------------------------------------



6.5
The Tenant shall be liable for performance of the obligations contained in a
Planning Agreement in respect of a Planning Phase 1 Consent or conditions
imposed on a Planning Phase 1 Consent relating to its occupation of the Demised
Premises including without limitation requirements in relation to green travel
plans associated with its use and occupation of the Demised Premises (whether or
not such obligations require discharge prior to commencement or occupation or
otherwise) and shall from the date of the Lease indemnify and keep the Landlord
indemnified against all liabilities, proceedings, costs, claims, demands and
expenses incurred or arising as a result of any breach by the Tenant of its
obligations contained in this clause 6.5.

6.6
Any dispute pursuant to this clause 6 as to whether a matter is a Landlord’s or
Tenant’s Unacceptable Condition may be referred by either party to an
Independent Surveyor in accordance with clause 8.

6.7
Subject to clause 6.8, the Landlord may serve a copy of the final form of any
Planning Agreement on the Tenant (stating whether the Planning Agreement if
completed in that form contains any Landlord’s Unacceptable Condition with
reasons) and within five working days of receipt by the Tenant, the Tenant shall
notify the Landlord in writing whether or not the relevant final form of any
Planning Agreement contains a Tenant’s Unacceptable Condition (with reasons)
(and if the Tenant fails to notify the Landlord within the relevant five working
day period the Tenant shall be deemed to have confirmed that the relevant
Planning Agreement does not contain a Tenant’s Unacceptable Condition).

6.8
If confirmation is given pursuant to sub-clause 6.3.1, 6.3.2 or clause 6.7 that
a form of Planning Agreement does not contain an Unacceptable Condition but the
Determining Authority subsequently grants a Planning Consent subject to
conditions other than those anticipated by the parties at the time of such
confirmation or the CIL Requirement subsequently changes, the relevant
confirmation given by the relevant party shall not be binding for the purposes
of clause 5.2 or 5.3 (as the case may be).

7
HISTORIC PLANNING PERMISSIONS AND AGREEMENTS

7.1
The Tenant shall comply with the obligations contained in paragraph 4 of the
Second Schedule to the 2006 Agreement for so long as they affect the Demised
Premises.

7.2
The Tenant hereby indemnifies and shall keep the Landlord indemnified against
all liabilities, proceedings, costs, claims, demands and expenses arising out of
any breach by the Tenant in clause 7.1 above.

7.3
The Landlord hereby indemnifies and shall keep the Tenant indemnified against
all liabilities, proceedings, costs, claims, demands and expenses (“Indemnity
Claims”) incurred or arising out of any Historic Planning Permission and any
Historic Planning Agreement affecting the Demised Premises PROVIDED THAT:


41    18560750.25
 

--------------------------------------------------------------------------------



7.3.1
the Tenant shall promptly notify and keep the Landlord informed of any Indemnity
Claims and pay full regard to representations made by the Landlord; and

7.3.2
the Tenant shall not settle any Indemnity Claims without the consent of the
Landlord (not to be unreasonably withheld or delayed); and

7.3.3
the indemnity in this clause shall not apply in respect of any Indemnity Claims
arising or to the extent that any Indemnity Claim is contributed to by a breach
by the Tenant of clause 7.4; and

7.3.4
this indemnity shall not apply to any liabilities incurred by the Tenant arising
out of paragraph 4 of the second schedule to the 2006 Agreement.

7.3.5
this indemnity shall not compensate the Tenant for its share of the estate
service charge which is attributable to performance by the Landlord or GPEL with
the provisions of paragraph 3 of the second schedule to the 2006 Agreement.

7.4
The Tenant shall not undertake or allow to be undertaken any development on the
Demised Premises pursuant to any Historic Planning Permission.

8
INDEPENDENT SURVEYOR

8.1
In the event of any dispute arising between the Landlord and the Tenant about
whether a Planning Consent and/or Planning Agreement and/or CIL Requirement
contains an Unacceptable Condition the matter may be referred by either party to
an Independent Surveyor in accordance with clause 8.2.

8.2
Any matter referred to an Independent Surveyor shall be determined in accordance
with the following:

8.2.6
an Independent Surveyor shall be appointed by agreement between the Landlord and
the Tenant or, in the absence of agreement, either of them may request the
appointment to be made by the President;

8.2.7
the Independent Surveyor must be a Fellow of the RICS, with at least ten years’
post qualification experience including experience in development of the same
type as the Phase 1 Development;

8.2.8
if an Independent Surveyor appointed dies or becomes unwilling or incapable of
acting, or does not deliver the decision within the time required by this
clause, then either the Landlord or the Tenant may apply to the President to
discharge the appointed Independent Surveyor and to appoint a replacement
Independent Surveyor;

8.2.9
the Independent Surveyor shall act as an expert and shall be required to;


42    18560750.25
 

--------------------------------------------------------------------------------



(a)
decide whether or not there is an Unacceptable Condition; and

(b)
prepare a written note of the decision and give a copy of the decision to both
the Landlord and the Tenant.

8.2.10
the Landlord and the Tenant shall each be entitled to make written
representations to the Independent Surveyor and to make counter representations
on the representations of the other;

8.2.11
the Independent Surveyor shall set the timetable for determination of the
dispute provided that the decision shall be made within 20 working days of his
appointment;

8.2.12
the Independent Surveyor’s written decision shall be final and binding on the
parties in the absence of manifest error or fraud;

8.2.13
the costs of the Independent Surveyor shall be borne equally by the Landlord and
the Tenant or in such different proportion as the Independent Surveyor shall
direct; and

8.2.14
in the event that there is also a dispute between the Landlord and GPEL on any
such matter, the parties agree that the same Independent Surveyor may determine
both disputes and the above procedure shall be adapted accordingly.

9
TERMINATION

9.1
If the Unconditional Date has not occurred by the Planning Long Stop Date either
the Landlord or the Tenant may at any time after the Planning Long Stop Date
(but only before the Unconditional Date) give written notice to the other and to
the Guarantor to determine this Agreement.

9.2
Termination will be without prejudice to the rights of each party in respect of
any earlier breach of this Agreement or any provisions that expressly survive
termination of this Agreement.

10
THE WORKS

The terms of Schedule 1 Part 1 apply.
11
MEASUREMENT OF THE DEMISED PREMISES

11.1
The Landlord will at its own cost appoint the Measurement Surveyor to measure
the Internal Area of the Building as soon as reasonably possible after the
Landlord notifies Tenant that the Internal Area of the Building is capable of
being measured. The Landlord will procure prior to the measurement being carried
out that the Measurement Surveyor provides a duty of care letter to the Tenant
in the form previously agreed by the Landlord with the Measurement Surveyor with
such further


43    18560750.25
 

--------------------------------------------------------------------------------



amendments as may be requested by the Tenant and agreed by the Measurement
Surveyor.
11.2
In measuring such Internal Area the Landlord and the Tenant shall assume that
(and the Measurement Surveyor shall be instructed to measure on the basis that)
any Tenant’s Works have not been carried out.

11.3
The Landlord will procure that the Tenant shall be entitled to accompany the
Landlord and the Measurement Surveyor on any inspection of the Building carried
out by the Measurement Surveyor and to make representations to the Measurement
Surveyor in connection with the measurement of the Internal Area of the
Building. All such representations shall be in writing and shall be copied to
each of the parties at the same time as they are submitted to the Measurement
Surveyor.

11.4
The parties will not be entitled to dispute the Internal Area of the Building as
determined by the Measurement Surveyor save in the case of manifest error.

12
GRANT OF THE LEASE AND ISSUE OF THE SIDE LETTER

12.1
The Landlord agrees to grant and the Tenant agrees to take, the Lease. The
Guarantor agrees to enter into the Lease as guarantor.

12.2
The Tenant cannot require the Landlord to grant the Lease to any person other
than the Tenant (here meaning Illumina Cambridge Limited, incorporated and
registered in England and Wales with company number 03625145, only) or the
Guarantor.

12.3
The grant of the Lease shall be completed at the offices of the Landlord’s
Solicitors on the Completion Date when the Landlord shall execute and deliver to
the Tenant the Lease and the Tenant and the Guarantor shall execute and deliver
to the Landlord a counterpart of the Lease and the Landlord shall deliver a
signed Side Letter in duplicate to the Tenant which shall be reissued on the
grant of the reversionary lease referred to in paragraph 21.2 of Schedule 1 Part
1.

12.4
The Lease shall be granted subject to the matters set out or referred to in the
draft lease which comprises Schedule 2.

12.5
This Agreement shall be deemed to incorporate the Standard Conditions Part 1 so
far as they relate to a leasehold property and are not excluded by, varied by or
inconsistent with the conditions contained in this Agreement.

13
FORM OF THE LEASE

13.1
The Lease shall be in the form attached at Schedule 2 with such minor amendments
as the Landlord may reasonably require and the Tenant reasonably agrees to take
account of any Tenant’s Variations including any amendments required to be made
to Plan 1 attached to the Lease to reflect the new extent of the Estate Roads
(to include the Connecting Access.


44    18560750.25
 

--------------------------------------------------------------------------------



13.2
The term of the Lease shall be 20 years from and including the Term Commencement
Date (save where the Lease is granted pursuant to clause 14).

13.3
Subject to review in accordance with the terms of the Lease, the Yearly Rent
payable under the Lease shall be calculated as follows:

13.3.1
for the period from and including the Term Commencement Date to but excluding
the Rent Commencement Date the sum of one peppercorn per annum;

for the period from and including the Rent Commencement Date to but excluding
the first Review Date the sum of four million one hundred and thirty eight
thousand five hundred pounds (£4,138,500) per annum And such sum shall be
inserted in the Lease as the “Yearly Rent”.
13.3.2
if the Certificate Date is not achieved on or before the Works Target Date then
the Rent Commencement Date shall be delayed by one additional day for each whole
day after the Works Target Date that the Certificate Date is delayed for the
first 60 days and by two additional days for each whole day from and including
the sixty-first day thereafter until such time as the Certificate Date occurs.

13.4
The Review Dates (as defined in the Lease) shall be the fifth (5th) anniversary
of the Term Commencement Date and every fifth (5th) anniversary thereafter.

13.5
The Estate Service Charge, the insurance rent, the property management fee
(specified in sub-paragraph 2.3.5 of the Lease), the Basic Vitality Gym
Membership Fee (specified at sub-paragraph 2.3.6 of the Lease)and VAT on such of
the same that attract VAT shall commence to be payable on the Term Commencement
Date and the other rents reserved (as defined in the Lease) shall commence to be
payable on the dates set out in the Lease.

14
OPTION TO CALL FOR THE LEASE

14.1
In the event that

14.1.1
BioMed Realty Trust, Inc.'s investment grade corporate credit rating in the
Standard & Poor's Rating Services is downgraded to below a triple "B" minus
(BBB-) rating; or

14.1.2
BioMed Realty Trust, Inc. is no longer the sole general partner of the
Landlord's Guarantor;

the Landlord grants the Tenant during the period from the date of this Agreement
until the Certificate Date an option to call for the Landlord to grant the Lease
to the Tenant (the “Option”).

45    18560750.25
 

--------------------------------------------------------------------------------



14.2
The Tenant may exercise the Option by serving a notice in accordance with clause
34 on the Landlord.

14.3
If the Option is exercised in accordance with this clause 14:

14.3.1
the Landlord will grant and the Tenant will accept from the Landlord the Lease
on the Completion Date;

14.3.2
the term of the Lease shall be 22 years from and including the Term Commencement
Date;

14.3.3
the Lease shall include an unconditional Tenant’s right to determine the Lease
if the Tenant terminates this Agreement under clause 20.6 and/or 20.7; and

14.3.4
the obligation to pay the rents reserved by clause 2.3 and any sums payable
under clause 3.3 of the Lease shall not commence until 10 working days after the
Certificate Date save in respect of the obligation to pay the Yearly Rent
reserved by clause 2.3.1 of the Lease which shall commence on the Rent
Commencement Date.

14.4
In the event the Lease is granted pursuant to this clause 14 from the Completion
Date until the Certificate Date the Tenant grants the Landlord a licence to
enter the Demised Premises to enable the Landlord to carry out its obligations
contained in Schedule 1 to this Agreement.

14.5
Notwithstanding the grant of the Lease pursuant to this clause 14 the terms of
this Agreement shall remain in full force and effect.

15
LIMITATIONS ON LANDLORD’S LIABILITY

15.1
The Landlord’s obligations and duties in respect of the carrying out and
completion of the Works and generally in relation to the Demised Premises shall
be exclusively limited to the contractual obligations and duties contained in
this Agreement.

15.2
Subject to clause 15.3, the obligations of the Landlord contained in this
Agreement (other than as set out in clause 12) are personal to the Landlord
named in this Agreement and shall not be enforceable against any successor in
title to the Landlord’s interest in the Demised Premises or any other person.

15.3
The Landlord shall (subject to paying the Tenant’s reasonable and proper legal
fees) be entitled on one occasion only to novate the obligations of the Landlord
under this Agreement to any Group Company of the Landlord which at the same time
takes an assignment of the Superior Lease or otherwise is granted an interest in
the Demised Premises in immediate reversion to the interest to be granted to the
Tenant and which is of at least equal covenant strength to the Landlord at the
date of this Agreement and subsequently such Group Company shall (subject to
paying the Tenant’s reasonable and proper legal fees be entitled on one occasion
only to novate the


46    18560750.25
 

--------------------------------------------------------------------------------



obligations of the Group Company as Landlord under this Agreement to any Group
Company of the Landlord which at the same time takes an assignment of the
Superior Lease or otherwise is granted an interest in the Demised Premises in
immediate reversion to the interest to be granted to the Tenant and which is of
at least equal covenant strength to the Landlord at the date of this Agreement.
The deed of novation shall be in a form reasonably required by the Landlord and
approved by the Tenant (such approval not to be unreasonably withheld or
delayed).
15.4
From and including the Certificate Date until the date of the issue of the
Notice of Completion of Making Good, the sole liability and obligation of the
Landlord to the Tenant in respect of its obligations and liabilities under
paragraphs 3.1 to 3.3 (inclusive) of Schedule 1 Part 1 shall be limited to the
obligations of the Landlord under paragraphs 16.9 and 18 of Schedule 1 Part 1.

15.5
Subject to the Landlord complying with paragraph 17 (Warranties) of Schedule 1
Part 1, the sole liability and obligation of the Landlord to the Tenant in
respect of its obligations and liabilities under paragraphs 3.1 to 3.3
(inclusive) of Schedule 1 Part 1 shall cease on the date of the issue of the
Notice of Completion of Making Good, except in relation to any claim made
against or notified to the Landlord prior to the issue of the Notice of
Completion of Making Good and in respect of which the Tenant has provided such
particulars and substantiation as is reasonable in the circumstances.

15.6
Notwithstanding any other term of this Agreement, the Landlord shall have no
liability to the Tenant in respect of any breach of the Landlord’s obligations
under this Agreement for loss of profit, loss of contract, business interruption
loss, consequential and/or indirect loss.

16
CONFIDENTIALITY

16.1
The details of this Agreement shall remain strictly confidential to the parties
and no party shall without the prior written consent of the other to the content
and form of such announcement (such consent not to be unreasonably withheld or
delayed) disclose any information relating to it except:

16.1.5
where disclosure is required by the rules and regulations of The Stock Exchange
and/or the United States Securities and Exchange Commission and/or pursuant to
an order of the Court a request from a duly authorised government authority or
any duty imposed by law on either party;

16.1.6
to any professional or other advisor of such party;

16.1.7
to the extent necessary to enable protection of the Tenant’s interest in the
Demised Premises at the Land Registry in accordance with clause 17; and/or

16.1.8
where necessary to comply with any other provisions of this Agreement.


47    18560750.25
 

--------------------------------------------------------------------------------



16.2
Subject to clause 16.3, no announcement concerning the transaction contemplated
by this Agreement or any ancillary matter shall be made by any party without the
prior written approval of the other, such approval not to be unreasonably
withheld or delayed.

16.3
The parties (acting reasonably) shall agree the wording of an announcement to
the press regarding the transaction as contemplated by this Agreement. In
addition, each party may make an announcement concerning the transaction
contemplated by this Agreement or any ancillary matter if required by:

16.3.1
law;

16.3.2
existing contractual obligations;

16.3.3
any securities exchange or regulatory or governmental body to which any of the
parties is subject or submits, wherever situated, including (without limitation)
The Stock Exchange or The Panel on Takeovers and Mergers, whether or not the
requirement has the force of law provided that any such announcement shall only
be made after consultation with the other parties.

16.4
Notwithstanding clause 16.2, the Landlord and Tenant and the Landlord’s and
Tenant’s indirect parent entities shall have the right to disclose the existence
of this Agreement, the form of Lease or any term or condition of this Agreement
or the Lease (including, the details of any consideration or other part of any
consideration), the results of inspections or studies undertaken in connection
with this Agreement or the Lease and any other information pertaining to the
transactions contemplated by this Agreement, in connection with the
Landlord’s/Tenant’s (or the Landlord’s/Tenant’s indirect parent entities)
distribution of financial and other information to shareholders and market
analysts and brokers in the normal course of the business.

17
REGISTRATION OF THE AGREEMENT AT LAND REGISTRY

17.1
Neither the Landlord nor the Tenant may apply to register this Agreement (or any
clause of it) against the Landlord’s title (or any other affected land) by way
of an agreed notice in form AN1 or any other form of registration.

17.2
If the Tenant applies to register this Agreement against the Landlord’s title
(or any other affected land) by way of a unilateral notice in form UN1:

17.2.4
the Tenant will immediately apply to Land Registry in form UN2 for the removal
of such unilateral notice if this Agreement is rescinded by either party;

17.2.5
the Landlord will not apply to Land Registry for the cancellation of such
unilateral notice while this Agreement subsists but the Tenant will not object
to any such application by the Landlord if this Agreement is rescinded by either
party; and


48    18560750.25
 

--------------------------------------------------------------------------------



17.2.6
unless obliged to do so by law neither the Tenant nor the Landlord will supply
either the original or a copy of this Agreement to Land Registry whether with
such application for a unilateral notice or otherwise.

18
PPD1 BUILDING

18.1
The Landlord shall release the Tenant from all liabilities under clauses 3.4,
3.5 and 3.7 of the PPD Lease on the Completion Date.

18.2
If the Tenant so requests on not less than one month’s written notice the
Landlord will grant to the Tenant a new lease of the PPD Building on the same
terms as the PPD Lease (subject to any reasonable amendment that the parties may
agree) for a term ending not later than 1 April 2018 but subject to a Tenant’s
monthly rolling break right from 1 October 2017.

19
REGISTRATIONS

19.1
In relation to the registration of the Superior Lease the Landlord shall use
reasonable endeavours to procure that:

19.1.1
the registered proprietor of title CB263298 applies to the Land Registry as soon
as possible after the date of this Agreement to amend the restriction at entry 3
of the proprietorship register of title number CB197761 (official copies dated
19 February 2015) to refer to Paragraph 2, Part 2 of the Schedule;

19.1.2
the Landlord’s Solicitors submit to the Land Registry, within the priority
period afforded to it prior to completion of the Superior Lease, an application
to register the Superior Lease together with the Landlord’s Land Registry
Certificates and the SDLT Certificate relating to the Superior Lease (the
“Application”);

19.1.3
the Landlord’s Solicitors shall send to the Tenant’s Solicitors a copy of the
notification of completion of the Application together with the official copy
entries of the Landlord’s title to the Superior Lease within ten Working Days of
completion of the same; and

19.1.4
the Landlord’s Solicitors deal with all Land Registry requisitions raised in
connection with the Application within any time limit specified by the Land
Registry and in any case within the priority period obtained prior to
completion, and, to the extent this is not possible, to apply for an extension
to such date.

19.2
In relation to registration of the Lease and in order to satisfy the
restrictions on title that the parties reasonably expect the Landlord’s title to
be subject to, the Landlord shall:


49    18560750.25
 

--------------------------------------------------------------------------------



19.2.1
provided that the Tenant provides a signed Deed of Covenant to the Landlord on
the Completion Date use reasonable endeavours to procure that the registered
proprietor of title number CB263298 or its conveyancer provides to the Tenant as
soon as possible thereafter the Tenant's Land Registry Certificates;

19.2.2
provide such other assistance as is reasonably required by the Tenant (at the
cost of the Tenant) to assist with the registration of the Lease.

20
TERMINATION

20.1
Tenant Breach or Insolvency

20.1.3
For the purposes of this clause an event of default occurs if:

(a)
the Tenant does not pay any sums due to the Landlord within 56 days after they
become due under this Agreement and fails to make within ten working days of
receipt of a written notice issued under clause 34 requiring the Tenant to make
payment of the same;

(b)
the Tenant is in substantial breach of any of its other obligations in this
Agreement which:

(i)
is not capable of remedy; or

(ii)
if the breach is capable of remedy has not been remedied after receipt of notice
from the Landlord (copied to the Guarantor) specifying the particular breach
complained of requiring the Tenant to remedy the breach within 20 working days
(or such other period of time as may be agreed between the parties acting
reasonably and having regard to the nature of the breach) of receipt of a
written notice issued under clause 34 requiring the Tenant to remedy the same;
or

(iii)
any event happens which would entitle the Landlord to re-enter upon the Demised
Premises (whether or not after notice) if the Lease had actually been granted;
or

(c)
the Tenant suffers an Insolvency Event.

20.1.4
On the occurrence of an event of default in relation to the Tenant the Landlord
shall in addition to any other rights or remedies it may have, give the
Guarantor 28 days’ notice of its intention to terminate this Agreement (which
notice shall state the nature of the event of default, the total sums due to the
Landlord which the Tenant has not paid to the date of the notice and any other
sums which may become due following the issue of such notice (such sums being
the “Outstanding Sums” for the purposes of sub-clause 20.3.1)) (“Notice”) and
subject to clause 20.2 may on the expiry of


50    18560750.25
 

--------------------------------------------------------------------------------



that: (i) 28 day period; or (ii) the applicable time period under sub-clause
20.1.1; whichever is the later (provided it is prior to the grant of Lease)
rescind this Agreement with immediate effect by giving notice to the Tenant to
that effect.
20.2
Step-in Notice

20.2.1
Should the Guarantor receive a Notice issued under sub-clause 20.1.2, the
Guarantor shall within 28 days of such Notice, be obliged to serve a notice on
the Landlord which either confirms that the Guarantor will not step-in to this
Agreement or, if the Guarantor intends to step into this Agreement, a notice
which:

(a)
acknowledges that the Guarantor is assuming all the obligations of the Tenant
under this Agreement; and

(b)
undertakes to the Landlord to discharge all payments due to the Landlord under
this Agreement and which shall then remain outstanding.

(such notice being a “Step-In Notice”).
20.2.2
On service of a Step-In Notice this Agreement shall continue in full force and
effect as if no right to determination on the part of the Landlord had arisen
and in all respects as if the Agreement had been made between the Landlord and
the Guarantor to the exclusion of the Tenant.

20.3
Consequences of Step in

20.3.1
If the Guarantor services a Step-In Notice, on the date of service of the
Step-In Notice the Guarantor shall pay to the Landlord the Outstanding Sums and
within five working days of the date of receipt of a Step-In Notice by the
Landlord, the Guarantor shall:

(d)
execute and deliver to the Landlord a deed of variation (in a form to be agreed
between the parties acting reasonably) varying this Agreement with the sole
effect that the Guarantor assumes all obligations of the Tenant under this
Agreement (including liability for all Outstanding Sums) and all losses, costs,
sums and expenses which the Landlord is obliged to pay the Contractor,
Consultants and/or the Commissioning Engineer and any other third parties due to
the event of default; and

(e)
if the Landlord so requires, execute a deed of variation (in a form to be agreed
between the parties acting reasonably) varying the appointment of the
Commissioning Engineer with the sole effect that the Guarantor assumes all
obligations of the Tenant under such


51    18560750.25
 

--------------------------------------------------------------------------------



appointment (including liability for all sums due to the Commissioning Engineer
which the Tenant has not paid in full);
and provided the Guarantor has paid to the Landlord the Outstanding Sums due on
the date of the service of the Step-In Notice, the Landlord shall be obliged to
execute the deed(s) of variation delivered under this sub-clause 20.3.1, but not
otherwise.
20.3.2
Any dispute or difference between the parties arising from or connected with
this clause 20 shall be referred for determination in accordance with clause 23.

20.3.3
Should the Guarantor require its appointee to step-in to this Agreement in
accordance with this clause 20 in its place, the Landlord shall accept a Step-In
Notice issued by the Guarantor’s appointee provided that the appointee is a
Qualifying Person (as defined in the Lease) and provided also that the Guarantor
has previously paid to the Landlord the Outstanding Sums due on the date of the
service of the Step-In Notice and the Guarantor shall continue to act as
Guarantor for such appointee entity on the terms set out in this Agreement.

20.4
Landlord’s Breach or Insolvency

If:
20.4.1
the Landlord and the Landlord’s Guarantor each suffers an Insolvency Event; or

20.4.2
the Landlord or, if the Landlord has suffered an Insolvency Event, the
Landlord’s Guarantor, without reasonable cause wholly or substantially suspends
the carrying out and completion of the Works and fails to procure the
recommencement of the carrying out and completion of the Works within 20 working
days of receipt of a Notice from the Tenant to do so;

the Tenant may determine this Agreement by giving written 20 working days’
notice to the Landlord.
20.5
Consequences of Termination

20.5.1
If this Agreement is lawfully determined under this clause 20 or under clause 9:

(a)
the Tenant’s interest in and the rights in relation to the Demised Premises will
terminate and all fixtures in it may be retained by the Landlord without
conferring any right on the Tenant to compensation or allowance but;


52    18560750.25
 

--------------------------------------------------------------------------------



(b)
the parties will retain all rights and remedies for breach of this Agreement
before the rescission and/or termination;

(c)
the Tenant shall immediately cancel all entries relating to this Agreement
registered against the Landlord’s title; and

(d)
clause 16 (Confidentiality) shall remain binding.

20.5.2
If this Agreement is lawfully determined by the Landlord under clause 20.1 (for
Tenant’s breach or insolvency), then without prejudice to the Landlord’s rights
and remedies as referred to in sub-clause 20.5.1(b) the Tenant shall be liable
to the Landlord for all sums the Landlord properly and reasonably incurs in
connection with:

(a)
procuring the removal of the relevant parts of the Tenant’s Works and any and
all Tenant’s Variations which are reasonably necessary to enable the Landlord to
let the Demised Premises to a third party to a shell finish (but excluding any
change which such third party may require);

(b)
any claim by the Consultants and/or Commissioning Engineer for loss of profit
and/or loss of opportunity and any other losses the Consultants and/or
Commissioning Engineer may claim in connection with Tenant’s Works not being
carried out and completed under the Building Contract;

(c)
any claim by the Contractor under the Building Contract in connection with
procuring the removal of the relevant Tenant’s Works and Tenant’s Variations
referred to in sub-clause 20.5.2(a) above including but not limited to any loss
of profit and/or loss of opportunity and any other losses the Contractor may
claim and/or be entitled to in accordance with the Building Contract (and
whether such entitlement is determined in accordance with the Building Contract
or settled between the Landlord and the Contractor) in connection with Tenant’s
Works not being carried out and completed under the Building Contract PROVIDED
ALWAYS that in the event of any claims being settled between the Landlord and
the Contractor the Landlord shall keep the Tenant informed of all relevant
negotiations prior to such settlement and where the proposed sum payable to the
Contractor in relation to all claims under this sub-clause is in excess of five
million pounds (£5,000,000) the Landlord shall seek the Tenant’s prior approval
not to be unreasonably withheld to the same, such approval to be provided as
soon as reasonably practicable and in any event so as not to cause delay to any
such negotiations);


53    18560750.25
 

--------------------------------------------------------------------------------



and shall make payment of such sums within ten working days of receipt of a
valid VAT invoice in respect of the same which invoice is to be accompanied by
copies of all certificates and notices in relation to payment issued under the
Building Contract or relevant appointment.
20.5.3
If this Agreement is lawfully determined by the Tenant under:

(a)
clause 9; or

(b)
clause 20.6 (Internal Area); or

(c)
or clause 20.7 (Works Long Stop Date) or

(d)
sub-clause 20.4.1 or 20.4.2 (Landlord’s breach or insolvency);

then without prejudice to the Tenant’s rights and remedies as referred to in
sub-clause 20.5.1(b) the Landlord shall be liable to the Tenant for all sums the
Tenant has properly incurred in relation to the Works including but not limited
to the Tenant’s Consultant’s fees and all sums paid to the Landlord by the
Tenant under this Agreement (including the Fee). The Landlord shall make payment
of such sums within ten working days of receipt of a valid VAT invoice in
respect of the same.
20.6
Internal Area

If the Internal Area is five per cent (5%) or more below the Target Area then
the Tenant may determine this Agreement by giving notice to the Landlord within
one month of the measurement of the Demised Premises in accordance with clause
11.
20.7
Works Long Stop Date

If Practical Completion has not occurred by the Works Long Stop Date then the
Tenant may at any time afterwards (but before Practical Completion has been
achieved) determine this Agreement on one month’s prior written notice.
20.8
Termination will be without prejudice to the rights of each party in respect of
any earlier breach of this Agreement or any provisions that expressly survive
termination of this Agreement.

20.9
All notices are to be given in accordance with clause 34.

21
ACKNOWLEDGEMENT

21.1
GPEL’s freehold title to the Array Land has been deduced to the Tenant’s
Solicitors before the date of this Agreement.

21.2
The Tenant acknowledges that the Landlord’s title to the Demised Premises is not
registered at the date hereof but has been granted out of GPEL’s title
immediately prior to the execution of this Agreement.


54    18560750.25
 

--------------------------------------------------------------------------------



21.3
The Tenant is deemed to have full knowledge of the Landlord’s title and is not
entitled to raise any objection, enquiry or requisition in relation to it save
in respect of anything arising from pre-completion searches and enquiries.

21.4
The Tenant acknowledges that:

21.4.4
it enters into this Agreement on the basis of the replies of the relevant
authorities to its enquiries and the legal due diligence that it has carried
out;

21.4.5
it has visually inspected the Demised Premises in their current state and has
formed its own view as to their suitability for the Tenant’s use and occupation;

21.4.6
GPEL’s and the Landlord’s written replies to formal preliminary enquiries raised
through the Landlord’s Solicitors are the only authorised statements by or on
behalf of the Landlord made in connection with the proposed lease;

21.5
Save as to the Landlord’s obligation under sub-paragraph 3.2.9 of Schedule 1
Part 1, the Landlord does not warrant or make any representation that upon
Practical Completion any or all of the Works will be suitable for the Tenant’s
purposes.

21.6
Save as to the Landlord’s obligation under sub-paragraph 3.2.9 of Schedule 1
Part 1, nothing contained or implied in this Agreement shall be or be taken to
be and save as aforesaid there is expressly excluded any representation,
warranty or undertaking by or on behalf of the Landlord in relation to the
Demised Premises' fitness and/or suitability for the Tenant’s or any other
purpose.

21.7
To the extent that the Tenant is placing reliance on any other statement made by
or on behalf of the Landlord, whether in answer to formal preliminary enquiries
or otherwise, express written notice of the fact, referring to this clause, has
been given to the Landlord’s Solicitors and acknowledged by them in writing as
being reliable.

21.8
The parties acknowledge that this Agreement constitutes the entire agreement
between the parties concerning its subject matter and has set out in it or
incorporates all the terms which the parties have expressly agreed so that any
agreement or arrangement entered into contemporaneously is collateral to it and
is not part of it.

21.9
The Landlord shall use reasonable endeavours to secure a surrender of the
Nursery Lease as soon as practicable after the date hereof and will demolish all
buildings situated on the Nursery Site.

22
MATTERS AFFECTING THE DEMISED PREMISES

22.1
The Landlord shall grant the Lease to the Tenant free from encumbrances other
than:

22.1.4
any matters, other than financial charges, contained or referred to in the
entries or records made in registers maintained by HM Land Registry


55    18560750.25
 

--------------------------------------------------------------------------------



under: title number CB197761 as at 19 February 2015, 11:14:46; title number
CB355946 as at 19 February 2015, 11:13:13; and title number CB194676 as at 10
November 2014, 11:53:07;
22.1.5
the Landlord’s title which is to be registered including the terms of the
Superior Lease and anything to which it is subject;

22.1.6
all matters contained or referred to in the Lease;

22.1.7
any matters discoverable by a visual inspection of the Demised Premises before
the date of this Agreement;

22.1.8
any matters which the Landlord does not and could not reasonably know about;

22.1.9
any matters, other than financial charges, disclosed or which would have been
disclosed by the searches and enquiries that a prudent tenant would have made
before entering into this Agreement;

22.1.10
public requirements;

22.1.11
any matters which are, or (where the Lease will not be registered) would be,
unregistered interests which override first registration under Schedule 1 to the
Land Registration Act 2002; and

22.1.12
any matters disclosed in the replies to enquiries raised by the Tenant’s
Solicitors and answered by the Landlord’s Solicitors and by GPEL.

22.2
The Tenant is deemed to have full knowledge of the matters referred to in clause
22.1 and shall not raise any enquiry, objection, requisition or claim in respect
of any of them.

22.3
Standard Conditions 3.1.1, 3.1.2, 3.1.3, 3.2.1, 3.3 and 6.6.3 do not apply to
this Agreement.

23
DISPUTES

23.1
If there is a dispute or difference between the parties other than as to
planning where clause 7 shall apply, or the parties are unable to agree a matter
required or contemplated by this Agreement, either party may notify the other
that there is a dispute or difference by serving a written notice to that effect
on the other party (the “Dispute Notice”). If a Dispute Notice is served
representatives of the Landlord and Tenant having the authority to resolve the
dispute or difference shall meet promptly and use reasonable endeavours acting
in good faith to resolve the dispute or difference by joint discussion.

23.2
If the dispute or difference is not resolved within five working days of service
of any Dispute Notice under clause 23.1 for any reason whatever, including (but
not limited to) the failure or refusal of either party to participate in the
procedure set out in clause


56    18560750.25
 

--------------------------------------------------------------------------------



23.1, the dispute or difference may be referred to the Tenant’s Executive and
the Landlord’s Executive (together the “Panel”) for unanimous resolution.
23.3
If a dispute or difference is referred to the Panel under clause 23.2, the
members of the Panel shall promptly meet (in person or by conference call or
equivalent contemporaneous communication) and use reasonable endeavours acting
in good faith to unanimously resolve the dispute or difference by discussion.

23.4
Either Party may give notice at any time of its intention to refer the matter as
a dispute or difference to an Adjudicator.

23.5
If a dispute or difference arising under or in connection with this Agreement is
referred to an Adjudicator in accordance with clause 23.4, the then current
rules of the Technology and Construction Solicitors’ Association shall apply.

23.6
Where the appointed Adjudicator dies refuses to act or is unable to act or fails
to proceed with reasonable speed to discharge his duties the Parties shall
either agree a replacement Adjudicator or, if the Parties cannot so agree, shall
ask the President for the time being of the Technology and Construction
Solicitors’ Association to select a replacement Adjudicator.

23.7
Any dispute or difference shall be subject to and referred to the non-exclusive
jurisdiction of the English Courts and shall be formally determined by legal
proceedings which may review and revise any matter and any decision of any
adjudicator relating to such dispute. This Agreement shall be governed by and
construed in accordance with English law.

24
NO DEMISE

Neither this Agreement nor entry upon the Demised Premises nor payment of any
sum by the Tenant pursuant to any of the provisions of this Agreement shall
constitute a demise of the Demised Premises or any part of them.
25
NON-MERGER

The provisions of this Agreement shall not merge in the Leases, but shall remain
in full force and effect with regard to anything remaining to be done,
performed, or observed under this Agreement.
26
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

No term of this Agreement may be enforced solely pursuant to Section 1 of the
Contracts (Rights of Third Parties) Act 1999.
27
GOVERNING LAW

This Agreement is governed by and shall be construed in accordance with the laws
of England and the parties submit to the jurisdiction of the English courts.

57    18560750.25
 

--------------------------------------------------------------------------------



28
CAPITAL ALLOWANCES

28.1
The Landlord and the Tenant agree that:

28.1.1
the Landlord will be solely entitled to claim capital allowances in respect of
the Tenant’s Works Allowance; and

28.1.2
the Tenant will be solely entitled to claim capital allowances in respect of the
Tenant’s Contribution.

in each case under sections 537 and 538 of Capital Allowances Act 2001.
28.2
The Tenant will not claim and will use all reasonable endeavours to procure that
no person (including without limitation its successor in title and assigns) will
claim capital allowances on the Tenant’s Works Allowance and will give and
procure that its professional advisors will give the Landlord all proper
assistance and information that the Landlord might reasonably require in order
to claim capital allowances on the Tenant’s Works Allowance.

28.3
The Landlord will not claim and will use all reasonable endeavours to procure
that no person (including without limitation its successor in title and assigns)
will claim capital allowances on the Tenant’s Contribution and will give and
procure that its professional advisors will give the Tenant all proper
assistance and information that the Tenant might reasonably require in order to
claim capital allowances on the Tenant’s Contribution.

29
VAT

29.1
Any consideration paid or given for taxable supplies for goods or services under
or in connection with this Agreement is to be treated as exclusive of VAT. The
recipient of any such supply is, in addition to the consideration for the
supply, to pay to the supplier an amount equal to any VAT which is chargeable in
respect of the supply in question on the later of:

29.1.1
the day on which the consideration for the supply is paid or given; and

29.1.2
production of a proper VAT invoice.

29.2
If any amount paid by either party to the other in respect of VAT pursuant to
this Agreement is subsequently found to have been paid in error the recipient of
such payment shall:

29.2.1
if it has not yet been included in a VAT accounting period which has closed,
repay such amount promptly to the other party; or

29.2.2
if it has been included in a VAT accounting period which has closed, use
reasonable endeavours to obtain repayment of it as soon as possible


58    18560750.25
 

--------------------------------------------------------------------------------



and promptly on receiving any repayment of it shall pay to the other party the
amount received.
30
INTEREST

If so required and without prejudice to the Landlord’s other remedies, the
Tenant is to pay to the Landlord simple interest judgment at the Default Rate on
sums becoming due under this Agreement (whether or not formally demanded) and
not paid within five working days of the final date for payment from the final
date for payment to the date of payment.
31
CIS

31.1
Each of the Landlord and the Tenant shall comply with the Construction Industry
Scheme (insofar as the same applies to any rights or obligations of the parties
under this Agreement).

31.2
Where the Tenant is required to make a payment (not being a payment falling
within Part 4 of the Regulations) to the Landlord under this Agreement, the
Tenant, as contractor, shall verify, in accordance with paragraph 6 of the
Regulations, whether the Landlord is registered for gross payment or for payment
under deduction or is not registered under Chapter 3 Part 3 of the FA 2004, and
shall, once it has so verified, make the payment to the Landlord subject to the
following:

31.2.1
if the Landlord is registered for gross payment under section 63(2) of the FA
2004, the Tenant shall make the payment to the Landlord without any deduction;

31.2.2
if the Landlord is not registered under section 63(2) of the FA 2004 for gross
payment under section 63(2) of the FA 2004, the Tenant shall make the payment to
the Landlord, subject to the deduction of the relevant percentage in accordance
with section 61 of the FA 2004 and the Regulations.

31.3
In the event of any conflict between this clause 31 and any other term of this
Agreement, the provisions of this clause 31 shall prevail.

32
GUARANTEE (TENANT)

32.1
The Guarantor and the Tenant jointly and severally agree with the Landlord that
the Guarantor will join in and execute the counterpart of the Lease.

32.2
In consideration of the Landlord (at the request of the Guarantor) entering into
this Agreement with the Tenant and the Guarantor, the Guarantor hereby covenants
with the Landlord as a primary obligation:

32.2.1
to indemnify the Landlord against reasonably foreseeable Loss sustained by the
Landlord due to the Tenant suffering an Insolvency Event or any


59    18560750.25
 

--------------------------------------------------------------------------------



breach by the Tenant of this Agreement (including (where applicable) but not
limited to all sums identified in sub-clause 20.5.2) (save that the Guarantor
shall owe no greater liability and/or no greater duty to the Landlord than the
Tenant owes to the Landlord);
32.2.2
(without prejudice to the generality of the foregoing) that if the Tenant fails
to accept and execute a counterpart of the Lease in accordance with this
Agreement, the Guarantor will if so required by the Landlord accept and execute
a counterpart of the Lease as if the Guarantor had been the Tenant; and

32.2.3
the Guarantor shall be released from its covenant as a primary obligation and
all of its liabilities under this Agreement on the date the Tenant and the
Guarantor executes the Lease under clause 12 of this Agreement or the
Certificate Date, whichever is the later.

32.3
The Guarantor’s obligations contained in clause 32.2 shall apply
notwithstanding:

32.3.1
any failure or delay of the Landlord in taking steps to enforce compliance with
this Agreement by the Tenant or the Guarantor;

32.3.2
any failure of the Landlord to pursue any other remedy before proceeding against
the Guarantor;

32.3.3
any time which may be given by the Landlord to the Tenant or the Guarantor;

32.3.4
any variation of the terms of this Agreement; or

32.3.5
any other matter which, but for this provision, would cause the guarantee
contained in clause 32.2 to be released, wholly or in part, other than a release
executed as a deed by the Landlord.

32.4
If any of the persons comprising the Guarantor (in the case of an individual)
dies or becomes bankrupt or enters into any composition with his creditors, or
(in the case of a corporation) enters into liquidation or otherwise ceases to
exist, the Tenant shall, if the Landlord so requests, procure at the Tenant’s
expense that some other person reasonably acceptable to the Landlord executes
and delivers to the Landlord a deed in such form as the Landlord’s Solicitors
reasonably require by which that other person shall covenant with the Landlord
to be bound by provisions identical to those contained in this clause 32.
References in this Agreement to the Guarantor shall thereafter be construed for
all purposes as including references to that other person.

33
GUARANTEE (LANDLORD)

33.1
In consideration of the Tenant (at the request of the Landlord’s Guarantor)
entering into this Agreement with the Landlord and the Landlord’s Guarantor, the
Landlord’s Guarantor hereby covenants with the Tenant as a primary obligation:


60    18560750.25
 

--------------------------------------------------------------------------------



33.1.4
to guarantee the due and punctual performance by the Landlord of the Landlord’s
duties and obligations to the Tenant under this Agreement and to indemnify the
Tenant against reasonably foreseeable Loss sustained by the Tenant due to the
Landlord suffering an Insolvency Event or to any breach by the Landlord of this
Agreement (including (where applicable) but not limited to all sums identified
in clause 20.5.3) (save that the Landlord’s Guarantor shall owe no greater
liability and/or no greater duty to the Tenant than the Landlord owes to the
Tenant);

33.1.5
(without prejudice to the generality of the foregoing) that the Landlord’s
Guarantor will procure that the Landlord executes the Lease in accordance with
this Agreement; and

33.1.6
the Landlord’s Guarantor shall be released from its covenant as a primary
obligation and all of its liabilities under this Agreement on the date the
Landlord executes the Lease under clause 12 of this Agreement or the Certificate
Date, whichever is the later.

33.2
The Landlord’s Guarantor’s obligations contained in clause 33.1 shall apply
notwithstanding:

33.2.6
any failure or delay of the Tenant in taking steps to enforce compliance with
this Agreement by the Landlord or the Landlord’s Guarantor;

33.2.7
any failure of the Tenant to pursue any other remedy before proceeding against
the Landlord’s Guarantor;

33.2.8
any time which may be given by the Tenant to the Landlord or the Landlord’s
Guarantor;

33.2.9
any variation of the terms of this Agreement; or

33.2.10
any other matter which, but for this provision, would cause the guarantee
contained in clause 33.1 to be released, wholly or in part, other than a release
executed as a deed by the Tenant.

33.3
If any of the persons comprising the Landlord’s Guarantor (in the case of an
individual) dies or becomes bankrupt or enters into any composition with his
creditors, or (in the case of a corporation) enters into liquidation or
otherwise ceases to exist, the Landlord shall, if the Tenant so requests,
procure at the Landlord’s expense that some other person reasonably acceptable
to the Tenant executes and delivers to the Tenant a deed in such form as the
Tenant’s Solicitors reasonably require by which that other person shall covenant
with the Tenant to be bound by provisions identical to those contained in this
clause 33. References in this Agreement to the Landlord’s Guarantor shall
thereafter be construed for all purposes as including references to that other
person.

34
NOTICES


61    18560750.25
 

--------------------------------------------------------------------------------



34.1
Any demand or notice to be served on any party under this Agreement shall be
validly served if sent in writing and by an internationally recognised overnight
courier.

34.2
Any demand or notice sent by post will be conclusively treated as having been
served 48 hours after posting.

34.3
The provisions for postal service set out in this clause are not to prevent any
other effective form of service save that service by email shall not be
permitted.

34.4
Notices to:

34.4.1
the Landlord shall be marked for the attention of Real Estate Legal Department,
Granta Park JCo 1 Limited, 17190 Bernardo Center Drive, San Diego CA 92128 and
shall be copied by email to RealEstate.LegalReview@biomedrealty.com.

34.4.2
the Tenant shall be marked for the attention of Illumina, Inc Attn: General
Counsel 5200 Illumina Way, San Diego, CA 92122 and Illumina Cambridge Attn:
General Manager at the address written above with a copy to Illumina, Inc Attn:
Director of Real Estate 5200 Illumina way, San Diego, CA 92122 and to the
Tenant’s Solicitors marked for the attention of Sarah Elliott.

35
OPINION LETTERS

35.1
On the Completion Date:

35.1.1
The Landlord shall provide a dated opinion letter from Ogier (or such other
Jersey law firm as it may instruct) in the form given on the date of this
Agreement and attached at Schedule 9 in connection with the Lease;

35.1.2
The Tenant shall provide a dated opinion letter from Potter Anderson Corroon (or
such other Delaware law firm as it may instruct) in the form given on the date
of this Agreement and attached at Schedule 9 in connection with the Lease.

35.2
On the date that the Landlord provides a Collateral Warranty from the
Consultants in accordance with paragraph 17.1 of Schedule 1 Part 1 the Landlord
shall also provide a dated opinion letter from Ogier (or such other Jersey law
firm as it may instruct) in the form given on the date of this Agreement and
attached at Schedule 9 in connection with the appointments of the Consultants.

35.3
On the date that the Landlord provides a Collateral Warranty from the Contractor
in accordance with paragraph 17.2 of Schedule 1 Part 1 the Landlord shall also
provide a dated opinion letter from Ogier (or such other Jersey law firm as it
may instruct) in the form given on the date of this Agreement and attached at
Schedule 9 in connection with the Building Contract.


62    18560750.25
 

--------------------------------------------------------------------------------



Executed as a deed and delivered on the date specified at the beginning of this
document.
EXECUTED as a DEED by GRANTA PARK JCO 1 LIMITED a company incorporated in Jersey
by BMR LLC as sole shareholder, being a person who in accordance with the laws
of that territory is acting under the authority of the company:
)
)
)
)
)
)
   



EXECUTED as a DEED on behalf of BIOMED REALTY, L.P. a Maryland Limited
Partnership by BioMed Realty Trust, Inc, its General Partner:
)
)
)
)
   
Authorised signatory (or signatories)
   
Name
   
Title



EXECUTED as a DEED by ILLUMINA CAMBRIDGE LIMITED by the signature of a director
and the company secretary or of two directors of the company:
)
)
)
)
   
Director
   
Director/Company Secretary




63    18560750.25
 

--------------------------------------------------------------------------------



EXECUTED as a DEED by ILLUMINA, INC. a company incorporated in Delaware by
[         ] being a person who in accordance with the laws of that territory is
acting under the authority of the company:
)
)
)
)
)
   
Director
   
Director/Company Secretary






64    18560750.25
 

--------------------------------------------------------------------------------



[grantaparkagreementfo_image2.gif]




--------------------------------------------------------------------------------





[grantaparkagreementfo_image3.gif]


